UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06384 Nuveen Texas Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 29 Date of reporting period: February 29,2016 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you'll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman's Letter to Shareholders 4 Portfolio Managers' Comments 5 Fund Leverage 12 Common Share Information 14 Risk Considerations 16 Performance Overview and Holding Summaries 17 Shareholder Meeting Report 21 Report of Independent Registered Public Accounting Firm 23 Portfolios of Investments 24 Statement of Assets and Liabilities 54 Statement of Operations 55 Statement of Changes in Net Assets 56 Statement of Cash Flows 58 Financial Highlights 60 Notes to Financial Statements 66 Additional Fund Information 81 Glossary of Terms Used in this Report 82 Reinvest Automatically, Easily and Conveniently 84 Board Members & Officers 85 Nuveen Investments 3 Chairman's Letter to Shareholders Dear Shareholders, The financial markets saw an increase in volatility over the past year. Global economic growth has continued to look fragile, led by China's ongoing slowdown and stagnant growth in Europe and Japan. By contrast, the U.S. economy's modest recovery stayed on pace. However, concerns about downside risks to U.S. economic growth were heightened in early 2016 amid a weak global growth outlook and churning stock markets. In addition to the challenging economic backdrop, the persistent decline of oil prices and a rally in the U.S. dollar dampened U.S. corporate earnings growth, further contributing to an uncertain outlook. For most of 2015, the U.S. Federal Reserve postponed the first increase to its main policy interest rate, which tended to boost risky assets and weigh on longer-term bond yields at points throughout the year. However, volatility rose in the late spring amid Greece's turbulent negotiations with its European Union creditors. Not soon after, China's stock market crashed amid worries about its decelerating economy and a loss of confidence in its policy makers. Conditions turned more favorable in the fall, as the Fed delayed its rate hike again in October, the European Central Bank appeared poised for further easing and China administered another round of stimulus measures. By the time the Fed announced the rate hike in December, the move was widely expected and had very little market impact. Although volatility spiked in early 2016, conditions have generally improved since mid-February 2016. Global growth expectations remain subdued, but investors have gained more confidence that the Fed's interest rate increases will be gradual, oil prices appear more stable, the U.S. dollar has weakened and the U.S. economy continues to look fairly resilient. Consumer spending, which represents roughly two-thirds of the economy, continues to be supported by the meaningful improvement in the labor market, wage growth and cheaper gas prices. The global markets may continue seeing bouts of market turbulence this year. While short-term volatility can be uncomfortable for investors, these periods can also provide opportunities. The experienced investment professionals working for you at Nuveen continue to seek upside potential and manage downside risks, whether markets are rising or falling. We also encourage you to contact your financial advisor, who can help you develop a plan to weather short-term price swings, while remaining consistent with your investment goals, time horizon and risk tolerance. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Board April 25, 2016 4 Nuveen Investments Portfolio Managers' Comments Nuveen Arizona Premium Income Municipal Fund (NAZ) Nuveen Michigan Quality Income Municipal Fund (NUM) Nuveen Ohio Quality Income Municipal Fund (NUO) Nuveen Texas Quality Income Municipal Fund (NTX) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Michael S. Hamilton and Daniel J. Close, CFA, review U.S. economic and municipal market conditions at the national and state levels, key investment strategies and the twelve-month performance of these four Nuveen Funds. Michael assumed portfolio management responsibility for NAZ in 2011, while Dan has managed NUM, NUO and NTX since 2007. What factors affected the U.S. economy and the national municipal bond market during the twelve-month reporting period ended February 29, 2016? The U.S. economy grew at an overall moderate pace during the twelve-month reporting period. Harsh winter weather and a West coast port strike weighed on growth in the first quarter of 2015, but those factors proved temporary. Rebounding economic activity in the second quarter was followed by a mediocre advance in the latter half of the year. Real gross domestic product (GDP), which is the value of the goods and services produced by the nation's economy less the value of the goods and services used up in production, adjusted for price changes, increased at an annual rate of 1.4% in the fourth quarter of 2015, as reported by the "third" estimate of the Bureau of Economic Analysis, down from 2.0% in the third quarter. The labor and housing markets were among the bright spots in the economy during the reporting period, as both showed steady improvement. As reported by the Bureau of Labor Statistics, the unemployment rate fell to 4.9% in February 2016 from 5.5% in February 2015, and job gains averaged slightly above 200,000 per month for the past twelve months. The S&P/Case-Shiller U.S. National Home Price Index, which covers all nine U.S. census divisions, recorded a 5.4% annual gain in January 2016 (most recent data available at the time this report was prepared). The 10-City and 20-City Composites reported year-over-year increases of 5.1% and 5.7%, respectively. With GDP growth averaging around 2% for the previous four quarters, the U.S. economic recovery continued to underwhelm. Consumers, whose purchases comprise the largest component of the U.S. economy, benefited from lower gasoline prices and an improving jobs market. Pessimism about the economy's future and lackluster wage growth likely contributed to consumers' somewhat muted spending. The sharp decline in energy prices and tepid wage growth also weighed on inflation during this reporting period. The Consumer Price Index CPI rose 1.0% over the twelve-month period ended February 2016 on a seasonally adjusted basis, as reported by the U.S. Bureau of Labor Statistics. The core CPI (which excludes food and energy) increased 2.3% during the same period, the largest twelve-month gain since May 2012 and slightly above the Fed's unofficial longer term inflation objective of 2.0%. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's (S&P), Moody's Investors Service, Inc. (Moody's) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers' ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Managers' Comments (continued) Business investment was also rather restrained. Corporate earnings growth slowed during 2015, reflecting an array of factors ranging from weakening demand amid sluggish U.S. and global growth to the impact of falling commodity prices and a strong U.S. dollar. Energy, materials and industrials companies were hit particularly hard by the downturn in natural resource prices, as well as the expectation of rising interest rates, which would make their debts more costly to service. With demand waning, companies, especially in the health care and technology sectors, looked to consolidations with rivals as a way to boost revenues. Merger and acquisition deals, both in the U.S. and globally, reached record levels in the calendar year 2015. Although the current expansion continued to look subpar relative to past recoveries, the U.S. Federal Reserve (Fed) believed the economy was strong enough to begin the withdrawal of its stimulus policies. After winding down its bond buying program, known as quantitative easing, in October 2014, the Fed began telegraphing its intention to raise the target federal funds rate some time in 2015. The Fed had held the fed funds rate near zero since December 2008. However, the timing of its first rate hike was uncertain, particularly as the inflation rate stayed stubbornly low and signs of global economic weakness, notably from China, merited caution. After delaying the rate change at each prior meeting in 2015, the Fed announced in December 2015 that it would raise its main policy interest rate by 0.25%. The news had a relatively muted impact on the financial markets, as the move was widely expected. Although the Fed continued to emphasize future rate increases would be gradual, uncertainties lingered. Given the fragility of the global economy and concerns about the U.S.'s lackluster growth, the Fed seemed more than likely to remain on hold in the near term. Not surprisingly, the Fed kept its target rate unchanged at its January policy meeting. In the broad municipal bond market, yields ended the twelve-month reporting period slightly below where they started, although their downward path was not a straight line. For most of the period, the generally improved condition of the U.S. economy and expectation of rising interest rates propelled municipal bond yields higher. However, after the Fed's first rate hike, subsequent rate hikes seemed unlikely in the near future as the pace of the U.S. economic recovery remained below average and weakness lingered abroad, especially in Europe and China. This helped renew demand for municipal bonds, bolstering prices and weighing on yields (as bond prices and yields move in opposite directions) in the final months of the reporting period. The municipal market's supply-demand balance was generally favorable over this reporting period. Issuance was unusually strong at the beginning of 2015, fueling concerns about potential oversupply conditions. Over the twelve months ended February 29, 2016, municipal bond issuance nationwide totaled $349.2 billion, an increase of 9.8% from the issuance for the twelve-month period ended February 28, 2015. To articulate, gross municipal bond nationwide issuance is up. The surge in gross issuance is due mostly to increased refunding deals as issuers have been actively and aggressively refunding their outstanding debt given the very low interest rate environment. In these transactions the issuers are issuing new bonds and taking the bond proceeds and redeeming (calling) old bonds. These refunding transactions have ranged from 40%-60% of total issuance over the past few years. Thus, the net issuance (all bonds issued less bonds redeemed) is actually much lower than the gross issuance. In fact, the total municipal bonds outstanding has actually declined in each of the past four calendar years. So, the gross is surging, but the net is not and this has been an overall positive technical factor on municipal bond investment performance. At the same time, regulatory changes, increased risk aversion and expectations for rising interest rates have encouraged bond dealers, typically brokers and banks, to reduce the size of their inventories in recent years. By holding smaller amounts of bonds on their books, dealers seek to mitigate their exposure to bonds that could potentially be worth less or be more difficult to sell in the future. Banks have reduced their participation in the markets in order to hold fewer bonds on their balance sheets. As a result, there has been less liquidity in the marketplace, which contributed to periods of increased price volatility. How were the economic and market environments in Arizona, Michigan, Ohio and Texas during the twelve-month reporting period ended February 29, 2016? Arizona's economy continued its recovery overall after experiencing a severe housing market decline. Growth in leisure/hospitality has led to recent improvements in the state's employment picture. New home construction is building up steam as foreclosures have flattened to the national levels. Construction is also forecasted to strengthen substantially with the approval of a $2 billion, three-year 6 Nuveen Investments South Mountain Freeway Project connecting the East Valley and the West Valley. However, in the long term, Arizona is expected to outperform because of its strong population growth and investment in biotech, medical devices and health care. Gains in Arizona housing prices have been driven primarily by the Phoenix market, with the state's smaller metropolitan areas also showing progress. According to the S&P/Case-Shiller Index, housing prices in Phoenix rose 6.1% over the twelve months ended January 2016 (most recent data available at the time this report was prepared), compared with a 4.9% price increase nationally. In the job market, the Arizona unemployment rate dropped to a preliminary 5.5% as of February 2016, the lowest level since April 2008. The Governor's Proposed Fiscal Year 2017 Budget totals $9.5 billion, up 3% over last year's enacted budget. The proposal focuses spending on the economy with money directed to education, public safety and health care initiatives to stimulate new jobs. The Arizona Supreme Court Ruled that the state did not provide inflation adjustments in school funding during Fiscal Years 2010-2013 as required under voter approved Proposition 301. As a result, the state legislature voted to put Proposition 123 on the May 17, 2016 ballot to settle a five-year lawsuit over school funding. The measure, if approved, would allocate $3.5 billion for education funding, of which $1.4 billion would come from the General Fund and the remaining $2 billion from increasing distributions from the state land trust permanent funds to education over the next 10 years. In May 2015, Moody's upgraded Arizona's issuer rating at Aa2 and changed its outlook for the state to stable with positive outlook. S&P also upgraded the State of Arizona's issuer credit rating to AA from AA- and revised its outlook to stable from positive on May 20, 2015. During the twelve months ended February 29, 2016, municipal issuance in Arizona totaled $6.1 billion, a gross issuance decrease of 10.6% from the twelve months ended February 28, 2015. Michigan's economic recovery has strengthened over the last few years helping the state to reach the lowest level of unemployment in a decade. As of February 2016, Michigan's unemployment rate was 4.8%, down from 5.9% a year prior. Favorably, the state's labor force participation rate has remained stable as unemployment has improved, indicating a real improvement in employment. Auto manufacturing and health care hiring remained strong throughout 2015, providing the majority of job growth. To a large extent, the Michigan economy remained tied to events in the auto industry, as the "Big Three" (General Motors, Ford and Chrysler) continued to rank among the state's five largest employers. Last year was the strongest for automotive sales since 2006, directly benefiting the state's economy. Overall, Michigan remained heavily reliant on manufacturing, which represented 13.8% of employment in the state, compared with 8.8% nationally. Following the peak in housing prices in mid-2006, home prices in Michigan declined dramatically and the inventory of foreclosed homes remained elevated in many of the state's hardest-hit metropolitan areas, including Detroit, Warren and Flint. Improvement in the state economy has brought some recuperation in the housing market. Last year home prices rose faster in Michigan than the national average. According to the S&P/Case-Shiller Index of 20 major metropolitan areas, housing prices in Detroit rose 7.1% over the twelve months ended January 2016 (most recent data available at the time this report was prepared), above the national average increase of 5.4%. On the fiscal front, Michigan's budgetary performance over the last two years has been impressive. For fiscal year 2016 Michigan's $54.5 billion budget represents about a 3% spending increase over the prior year and includes additional funds for transportation, education and a $95 million contribution to the state's budget stabilization/rainy day reserve fund. State revenues have seen annual improvement since 2011 driven by income and sales tax growth. As revenues have improved, the state has demonstrated a commitment to rebuild reserves. By fiscal year end 2016, reserve balances are projected to be over $600 million, approximately 3% of operating revenues. Michigan's improved financial and cash position has positively eliminated the need for cash flow borrowing. The state's proposed budget for Fiscal 2017 is essentially flat. As of April 2016 (subsequent to the close of this reporting period), Moody's and S&P rated Michigan general obligation (GO) debt at Aa1 and AA-, respectively. Both maintain a stable outlook on the state. Moody's upgraded the state to Aa1 from Aa2 in July 2015. S&P revised their outlook from positive to stable in March 2016. During the twelve months ended February 29, 2016, municipal issuance in Michigan totaled $11 billion, a gross issuance increase of 0.2% from the twelve months ended February 28, 2015. Ohio's economy has been growing at a moderate rate for the past two to three years. The state's unemployment rate was 4.9% in February 2016, matching the 4.9% for the national average. Overall, manufacturing and health care have been key components of Ohio's stabilized economy. Manufacturing is the largest of Ohio's major employment sectors and the state continues to be a leading producer of steel and autos. Like other manufacturing-heavy states, Ohio tends to have a somewhat more cyclical economy than the nation as a whole. The state has experienced a small boom in oil and gas production, due largely to hydraulic fracturing in the Utica shale field in the Appalachian Basin. The recent decline in natural gas prices has caused the number of active rotary rigs to fall Nuveen Investments 7 Portfolio Managers' Comments (continued) sharply. According to the S&P/Case- Shiller Index, housing prices in Cleveland rose 2.9% over the twelve months ended January 2016 (most recent data available at the time this report was prepared), compared with a 5.4% price increase nationally. On the fiscal front, Ohio has seen revenue recovery in line with its economic recovery. Fiscal year-to-date (through January 2016) General Fund tax receipts are 5.4% higher than the prior year-to-date collections. Ohio's Fiscal Year 2016-2017 biennial budget was enacted in June 2015, with fiscal 2016 state tax receipts estimated at $22.2 billion, or 3.5% above fiscal 2015 actuals. Ohio funded its Budget Stabilization Fund in 2013 to its statutory maximum for the first time since 2000. The current balance in the state's Budget Stabilization Fund is $2 billion, which is 6.4% of prior year general fund revenues. As of March 2016 (subsequent to the close of this reporting period), Moody's and S&P rated Ohio general obligation (GO) debt at Aa1 and AA+, respectively, with stable outlooks. For the twelve months ended February 29, 2016, municipal issuance in Ohio totaled $9.8 billion, a decrease of 10.7% compared with the twelve months ended February 28, 2015. Texas is starting to see weakness from a sustained period of low oil and gas prices since the state economy exhibits elevated exposure to the mining sector. As of February 2016, the state's 4.4% unemployment rate was flat compared to February 2015 and below the February 2016 national unemployment rate of 4.9%. State employment surpassed pre-recession levels in September 2011 and overall state employment growth continued in February 2016, but mining and logging and manufacturing sectors experienced year-over-year declines as of February 2016. The largest year-over-year employment gains were seen in transportation and utility, leisure and hospitality, and education and health services. Texas' three largest non-government employment sectors, education and health services, professional and business services, and retail trade, represented approximately 56% of state employment. According to the S&P/Case-Shiller Index, housing prices in Dallas posted a year-over-year increase of 9.2% as of January 2016 (most recent data available at the time this report was prepared). On the fiscal front, the state is starting to see some weakness in tax collections and in October 2015 Texas Comptroller Glen Hegar lowered the state's 2016-17 biennium general revenue estimate by $2.6 billion (new projection $110.4 billion) based on sustained weakness in oil and gas prices. The state maintains a large Economic Stabilization Fund (ESF or rainy day fund) for use in times of declining revenues and as of January 31, 2016, the ESF totaled $9.6 billion or 8.7% of biennial forecasted revenues. S&P upgraded its Texas general obligation (GO) rating to AAA from AA+ in December 2013, while Moody's and Fitch rated Texas GO debt at Aaa and AAA, respectively. For the twelve months ended February 29, 2016, municipal issuance in Texas totaled $47.6 billion a 10.8% increase from the previous twelve months. For the most recent twelve months, Texas was ranked as the second largest state issuer only behind California. What key strategies were used to manage these Funds during the twelve-month reporting period ended February 29, 2016? The broad municipal bond market enjoyed positive performance during the twelve-month reporting period overall. In general, the municipal bonds of Arizona, Michigan and Ohio outperformed the national municipal bond market return during this reporting period, while Texas municipal bonds performed in line with the national market. We continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that we believed had the potential to perform well over the long term. Our trading activity continued to focus on pursuing the Funds' investment objectives. Generally speaking, throughout this reporting period, the Funds maintained their overall positioning strategies in terms of duration and yield curve positioning, credit quality exposures and sector allocations. We've also continued to be more cautious in selecting individual securities. As investor demand for municipal securities has increased and created a slight supply-demand imbalance, we've started to see underwriters bring new issues to market that are structured with terms more favorable to the issuer and perhaps less advantageous to the investor than in the recent past. We believe this shift in the marketplace merits extra vigilance on our part to ensure that every credit considered for the portfolio offers adequate reward potential for the level of risk to the bondholder. In cases where our convictions have been less certain, we've sought compensation for the additional risk or have passed on the deal all together. 8 Nuveen Investments To keep the Funds fully invested, we continued to focus on purchasing bonds in areas of the market that we expected to perform well as the economy continued to improve. We emphasized intermediate and longer maturities, lower-rated credits and sectors offering higher yields. To fund these purchases, we generally reinvested the proceeds from called and maturing bonds. In some cases, we sold bonds that we believed had deteriorating fundamentals or could be traded for a better relative value, as well as selling short-dated, higher quality issues that we tend to hold over short timeframes as a source of liquidity. Purchases in NAZ were mainly in bonds dated 15 years and longer from a range of sectors and subsectors including charter schools, utility systems, health care, excise tax revenue, waste water and airports. We also found selected opportunities in U.S. territory bonds, such as a Guam Water Works bond that we believe has positive credit fundamentals. We also began to replace the Fund's non-insured Virgin Islands credits with insured structures. The trading activity in our Virgin Islands exposure temporarily increased NAZ's weighting as of the end of this reporting period, but the weighting subsequently declined the following week, after the close of this reporting period, when we sold some more of the Fund's non-insured exposure. These territory bonds offered attractive yields with shorter durations, while maintaining tax exempt status in Arizona. NAZ's Puerto Rico exposure, however, was a different story. Given our concerns about the weakening fundamental outlook for the Commonwealth, we sold some Puerto Rico bonds during this reporting period. In NUM and NUO, we bought a mix of intermediate- and long-dated bonds across a number of sectors, tapping opportunities in both the primary and secondary markets. All of our bond purchases in the Michigan, Ohio and Texas Funds represented in-state paper. In the Michigan Fund, we continued to try to diversify away from exposure to the City of Detroit and Wayne County, as well as sought to reinvest call proceeds. In the second half of the reporting period, we bought bonds issued for electric utilities, a tax increment financing district, dedicated tax, health care and a local general obligation (GO) bond. We also participated in a newly issued University of Michigan credit for NUM. The Texas Fund bought some dedicated tax bonds and shorter-dated state GOs, reinvesting the proceeds from called bonds and from selling a position in Austin Electric bonds. Notable additions to the Ohio Fund in the second half of the period included a local GO issued for Dublin, Ohio, a Cleveland dedicated tax bond, a Northeast Ohio water and sewer credit, a Dayton International Airport bond and some state GOs issued for Ohio schools. To fund these purchases, we sold some of NUO's shorter-dated, higher quality bonds, as well as some lower coupon, longer-dated bonds that had performed well early in the period. Cash for new purchases also came from the proceeds of several called bonds during this reporting period. In addition, earlier in the reporting period, we unwound a portfolio hedge in NUM, NUO and NTX that was managed with a credit default swap on the debt obligations of the U.S. territory of Puerto Rico. These swaps had a negligible impact on performance for the full reporting period. As of February 29, 2016, NAZ, NUM and NUO continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform for the twelve-month reporting period ended February 29, 2016? The tables in each Fund's Performance Overview and Holding Summaries section of this report provide the Funds' total returns for the one-year, five-year and ten-year periods ended February 29, 2016. Each Fund's returns on common share net asset value (NAV) are compared with the performance of corresponding market index and Lipper classification average. Nuveen Investments 9 Portfolio Managers' Comments (continued) For the twelve months ended February 29, 2016, the total returns on common share NAV for these four Funds outperformed the returns for their respective state's S&P Municipal Bond Index as well as that of the national S&P Municipal Bond Index. NUM and NUO outperformed the average return for the Lipper Other States Municipal Debt Funds Classification, while NAZ and NTX underper-formed this Lipper average. Shareholders should note that the performance of the Lipper Other States classification represents the overall average of returns for funds from ten states with a wide variety of municipal market conditions, making direct comparisons less meaningful. The main contributor to the Funds' relative performance during this reporting period was yield curve and duration positioning. We continued to overweight the longer parts of the yield curve with corresponding underweights to the shorter end of the curve, which resulted in longer durations than the municipal market in general. This positioning was advantageous in this reporting period as intermediate- and longer-dated bonds generally outperformed shorter-dated bonds across all four states. The Funds' credit quality exposures produced mixed results over this reporting period. For NAZ, overweight allocations to non-rated and BBB rated bonds added to relative performance but the gains were modestly offset by the Fund's exposure to the "other" category, which includes CCC rated and defaulted bonds. The "other" category detracted largely due to NAZ's position in an Industrial Development Authority of the City of Phoenix bond issued for Brighter Choice Foundation Charter Middle Schools Projects for two charter schools, which was downgraded to a CCC rating when the school system's charter was not renewed and the schools shuttered in June 2015. We should note that the Brighter Choice position represents a small portion of NAZ's overall portfolio and the bond continued to make interest payments during this reporting period. We continue to monitor the situation as the bond proceeds through a debt workout plan. Ratings allocations in NUM and NUO were unfavorable to relative performance. The Michigan Fund was dampened by its underweight exposure to BBB rated bonds, a group which outperformed in Michigan during this reporting period, and its overweight exposure to AA rated bonds, a group which underperformed in the state. The Ohio Fund was hurt mainly by its underweight allocation in B rated credits. Within the Ohio municipal market, tobacco bonds dominate the B rated category, and the tobacco sector performed strongly over this reporting period. The Fund's tobacco sector limits preclude it from owning as much as the Ohio benchmark's weighting and therefore NUO holds an underweight allocation relative to the Ohio index. In NTX, an overweight to BBB rated credits was particularly beneficial to relative performance. Sector allocations also resulted in different performance impacts for each Fund. NAZ's sector exposure was a relative detractor for performance, which was hampered by the dedicated tax (primarily due to Virgin Islands bonds), education (the previously noted Brighter Choice charter schools), industrial development revenue/pollution control revenue (IDR/PCR) and other revenue sectors. However, NAZ's pre-refunded/escrowed to maturity sector allocation somewhat aided performance, as bonds that were refunded during the period benefited from price appreciation, particularly those that were refunded to longer (five- to six-year) call structures. For NUM, the positive contribution from its health care allocation was offset by the negative effect of an overweight exposure to pre-refunded bonds, resulting in an overall neutral impact on relative performance. The Ohio Fund was helped by its sector strategy, largely due to an underweight in IDR/PCR bonds, a group which underperformed in the Ohio municipal market. NTX's overweight to the dedicated tax sector added value, as the sector outperformed in Texas, but an underweight to toll roads, another outperforming sector, detracted from relative results. Overall, NTX's sector allocations were a negative influence on relative performance for this reporting period. Individual credit selection boosted relative performance for all four Funds during this reporting period. Generally, longer-dated credits were strong contributors to the Funds, particularly for NUM, NUO and NTX with allocations to zero coupon bonds, which typically have very long maturities. Bonds bought in June, July and August 2015, when yields were higher, also added relative gains. Additionally, the Arizona Fund benefited from some charter school holdings (with the exception of Brighter Choice, as discussed previously) and some advance refunded credits (as discussed earlier). NUM's selection in tobacco securities further bolstered its relative performance, while NUO gained from good-performing TOBs. 10 Nuveen Investments An Update Involving Puerto Rico As noted in the Funds' previous shareholder reports, we continue to monitor situations in the broader municipal market for any impact on the Funds' holdings and performance: the ongoing economic problems of Puerto Rico is one such case. Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico has warned investors since 2014 that the island's debt burden may be unsustainable and the Commonwealth has been exploring various strategies to deal with this burden, including Chapter 9 bankruptcy, which is currently not available by law. In terms of Puerto Rico holdings, shareholders should note that NUM, NUO and NTX had no exposure to Puerto Rico debt during this reporting period, while NAZ had an allocation of approximately 0.34%, for an asset-backed refunding bond. throughout the reporting period. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). Puerto Rico general obligation debt is currently rated Caa2/CC/CC (below investment grade) by Moody's, S&P and Fitch, respectively, with negative outlooks. . Nuveen Investments 11 Fund Leverage IMPACT OF THE FUNDS' LEVERAGE STRATEGY ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds' use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund's net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over this reporting period. As of February 29, 2016, the Funds' percentages of leverage are shown in the accompanying table. NAZ NUM NUO NTX Effective Leverage* 35.58% 35.98% 35.00% 31.23% Regulatory Leverage* 31.25% 32.42% 31.77% 31.23% * Effective leverage is a Fund's effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund's portfolio that increase the Fund's investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund's capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. 12 Nuveen Investments THE FUNDS' REGULATORY LEVERAGE As of February 29, 2016, the Funds have issued and outstanding Institutional MuniFund Term Preferred (iMTP) Shares, Variable Rate MuniFund Term Preferred (VMTP) Shares and/or Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. iMTP Shares VMTP Shares VRDP Shares Fund Series Shares Issued at Liquidation Preference Series Shares Issued at Liquidation Preference Series Shares Issued at Liquidation Preference NAZ — $ — $ — $ — NUM — $ — $ — $ — NUO — $ — — $ — 1 $ NTX $ — $ — — $ — During the current reporting period, NTX refinanced all of its outstanding $70.92 million MuniFund Term Preferred (MTP) Shares with the proceeds from newly issued iMTP Shares. Refer to Notes to Financial Statements, Note 4 – Fund Shares, Preferred Shares for further details on iMTP, MTP, VMTP and VRDP Shares and each Funds' respective transactions. Nuveen Investments 13 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds' distributions is current as of February 29, 2016. Each Fund's distribution levels may vary over time based on each Fund's investment activities and portfolio investment value changes. During the current reporting period, each Fund's distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Monthly Distributions (Ex-Dividend Date) NAZ NUM NUO NTX March 2015 $ April May June July August September October November December January February 2016 Total Monthly Per Share Distributions $ Ordinary Income Distribution* $ — $ $ $ — Total Distributions from Net Investment Income $ Total Distributions from Long-Term Capital Gains* $ — $ $ — $ — Total Distributions $ Yields Market Yield** % Taxable-Equivalent Yield** % * Distribution paid in December 2015. ** Market Yield is based on the Fund's current annualized monthly distribution divided by the Fund's current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.3%, 31.1% and 31.3% for the Arizona, Michigan and Ohio Funds, respectively. The Texas Fund is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund's net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund's net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. 14 Nuveen Investments As of February 29, 2016, the Funds had positive UNII balances for tax purposes and positive UNII balances for financial reporting purposes. All monthly dividends paid by each Fund during the current reporting period, were paid from net investment income. If a portion of the Fund's monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the composition and per share amounts of each Fund's dividends for the reporting period are presented in this report's Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6 – Income Tax Information within the Notes to Financial Statements of this report. COMMON SHARE REPURCHASES During August 2015, the Funds' Board of Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of February 29, 2016, and since the inception of the Funds' repurchase programs, the Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. NAZ NUM NUO NTX Common shares cumulatively repurchased and retired — — — Common shares authorized for repurchase During the current reporting period, the following Fund repurchased and retired its common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NUM Common shares repurchased and retired Weighted average price per common share repurchased and retired $ Weighted average discount per common share repurchased and retired % OTHER COMMON SHARE INFORMATION As of February 29, 2016, and during the current reporting period, the Funds' common share prices were trading at a premium/ (discount) to their common share NAVs as shown in the accompanying table. NAZ NUM NUO NTX Common share NAV $ Common share price $ Premium/(Discount) to NAV % )% )% )% 12-month average premium/(discount) to NAV % )% )% )% Nuveen Investments 15 Risk Considerations Fund Shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Nuveen Arizona Premium Income Municipal Fund (NAZ) Nuveen Michigan Quality Income Municipal Fund (NUM) Nuveen Ohio Quality Income Municipal Fund (NUO) Nuveen Texas Quality Income Municipal Fund (NTX) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NAZ, www.nuveen.com/NUM, www.nuveen.com/NUO, www.nuveen.com/NTX. 16 Nuveen Investments NAZ Nuveen Arizona Premium Income Municipal Fund Performance Overview and Holding Summaries as of February 29, 2016 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of February 29, 2016 Average Annual 1-Year 5-Year 10-Year NAZ at Common Share NAV 5.45% 8.14% 5.63% NAZ at Common Share Price 15.59% 11.01% 6.43% S&P Municipal Bond Arizona Index 3.92% 5.68% 4.87% S&P Municipal Bond Index 3.78% 5.63% 4.68% Lipper Other States Municipal Debt Funds Classification Average 5.82% 8.13% 5.49% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 145.8% Other Assets Less Liabilities 1.3% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Preference 147.1% Floating Rate Obligations (1.6)% VMTP Shares, at Liquidation Preference (45.5)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 24.6% Education and Civic Organizations 16.4% Health Care 13.7% Utilities 12.3% Tax Obligation/General 10.0% U.S. Guaranteed 9.5% Water and Sewer 9.1% Other 4.4% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 19.3% AA 39.5% A 22.2% BBB 10.1% BB or Lower 2.5% N/R (not rated) 6.4% Total 100% Nuveen Investments 17 NUM Nuveen Michigan Quality Income Municipal Fund Performance Overview and Holding Summaries as of February 29, 2016 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of February 29, 2016 Average Annual 1-Year 5-Year 10-Year NUM at Common Share NAV 5.97% 8.17% 5.75% NUM at Common Share Price 7.15% 8.27% 5.01% S&P Municipal Bond Michigan Index 4.40% 6.10% 4.87% S&P Municipal Bond Index 3.78% 5.63% 4.68% Lipper Other States Municipal Debt Funds Classification Average 5.82% 8.13% 5.49% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 152.2% Other Assets Less Liabilities 1.5% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Preference 153.7% Floating Rate Obligations (5.7)% VMTP Shares, at Liquidation Preference (48.0)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/General 23.1% Health Care 15.1% Education and Civic Organizations 13.4% Tax Obligation/Limited 11.5% Water and Sewer 10.1% U.S. Guaranteed 9.7% Utilities 9.0% Other 8.1% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 22.9% AA 59.5% A 12.9% BB or Lower 3.6% N/R (not rated) 1.1% Total 100% 18 Nuveen Investments NUO Nuveen Ohio Quality Income Municipal Fund Performance Overview and Holding Summaries as of February 29, 2016 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of February 29, 2016 Average Annual 1-Year 5-Year 10-Year NUO at Common Share NAV 5.95% 7.98% 5.93% NUO at Common Share Price 5.96% 6.89% 4.77% S&P Municipal Bond Ohio Index 5.23% 6.56% 4.81% S&P Municipal Bond Index 3.78% 5.63% 4.68% Lipper Other States Municipal Debt Funds Classification Average 5.82% 8.13% 5.49% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 144.2% Other Assets Less Liabilities 2.4% Net Assets Plus VRDP Shares, at Liquidation Preference 146.6% VRDP Shares, at Liquidation Preference (46.6)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 22.8% Health Care 21.0% Tax Obligation/General 15.2% U.S. Guaranteed 11.3% Water and Sewer 7.5% Transportation 6.9% Education and Civic Organizations 5.2% Other 10.1% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 21.0% AA 49.8% A 18.8% BBB 5.5% BB or Lower 4.4% N/R (not rated) 0.5% Total 100% Nuveen Investments 19 NTX Nuveen Texas Quality Income Municipal Fund Performance Overview and Holding Summaries as of February 29, 2016 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of February 29, 2016 Average Annual 1-Year 5-Year 10-Year NTX at Common Share NAV 4.89% 7.35% 5.55% NTX at Common Share Price 7.02% 4.39% 5.03% S&P Municipal Bond Texas Index 3.82% 5.74% 4.94% S&P Municipal Bond Index 3.78% 5.63% 4.68% Lipper Other States Municipal Debt Funds Classification Average 5.82% 8.13% 5.49% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 142.9% Other Assets Less Liabilities 2.5% Net Assets Plus iMTP Shares, at Liquidation Preference 145.4% iMTP Shares, at Liquidation Preference (454)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/General 17.8% Tax Obligation/Limited 15.7% Transportation 12.2% Utilities 12.0% Water and Sewer 10.4% U.S. Guaranteed 9.6% Education and Civic Organizations 8.8% Health Care 8.0% Other 5.5% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 24.2% AA 38.3% A 17.8% BBB 17.8% BB or Lower 1.6% N/R (not rated) 0.3% Total 100% 20 Nuveen Investments Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on November 17, 2015 for NAZ, NUM, NUO and NTX; at this meeting the shareholders were asked to elect Board Members. NAZ NUM Common and Preferred shares voting together as a class Preferred Shares Common and Preferred shares voting together as a class Preferred Shares Approval of the Board Members was reached as follows: Jack B. Evans For — — Withhold — — Total — — William C. Hunter For — — Withhold — Total — — William J. Schneider For — — Withhold — Total — — Thomas S. Schreier, Jr. For — — Withhold — — Total — — Nuveen Investments 21 Shareholder Meeting Report (continued) NUO NTX Common and Preferred shares voting together as a class Preferred Shares Common and Preferred shares voting together as a class Preferred Shares Approval of the Board Members was reached as follows: Jack B. Evans For — — Withhold — — Total — — William C. Hunter For — — Withhold — Total — — William J. Schneider For — — Withhold — Total — — Thomas S. Schreier, Jr. For — — Withhold — — Total — — 22 Nuveen Investments Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Nuveen Arizona Premium Income Municipal Fund Nuveen Michigan Quality Income Municipal Fund Nuveen Ohio Quality Income Municipal Fund Nuveen Texas Quality Income Municipal Fund: We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Arizona Premium Income Municipal Fund, Nuveen Michigan Quality Income Municipal Fund, Nuveen Ohio Quality Income Municipal Fund and Nuveen Texas Quality Income Municipal Fund (the "Funds") as of February 29, 2016, and the related statements of operations for the year then ended, the statements of cash flows for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended. The financial highlights for the periods presented through February 28, 2014, were audited by other auditors whose report dated April 25, 2014, expressed an unqualified opinion on those financial highlights. These financial statements and financial highlights are the responsibility of the Funds' management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 29, 2016, by correspondence with the custodian and brokers or other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Funds as of February 29, 2016, the results of their operations for the year then ended, their cash flows for the year then ended, and the changes in their net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Chicago, Illinois April 27, 2016 Nuveen Investments 23 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 145.8% (100.0% of Total Investments) MUNICIPAL BONDS – 145.8% (100.0% of Total Investments) Consumer Staples – 0.5% (0.4% of Total Investments) $ Puerto Rico, The Children's Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 4/16 at 100.00 BBB+ $ Education and Civic Organizations – 23.9% (16.4% of Total Investments) Arizona Board of Regents, Arizona State University System Revenue Bonds, Refunding Green Series 2015A, 5.000%, 7/01/41 7/25 at 100.00 AA Arizona Board of Regents, Arizona State University System Revenue Bonds, Refunding Series 2013A, 5.000%, 7/01/43 No Opt. Call AA Arizona Board of Regents, Arizona State University System Revenue Bonds, Series 2015D, 5.000%, 7/01/41 7/25 at 100.00 AA Arizona Board of Regents, University of Arizona, SPEED Revenue Bonds, Stimulus Plan for Economic and Educational Development, Series 2014, 5.000%, 8/01/44 8/24 at 100.00 Aa3 Arizona Board of Regents, University of Arizona, System Revenue Bonds, Tender Option Bond Trust 2015-XF0053, 17.938%, 6/01/20 (IF) No Opt. Call Aa2 Arizona Board of Regents, University of Arizona, SPEED Revenue Bonds, Stimulus Plan for Economic and Educational Development, Series 2013, 5.000%, 8/01/21 No Opt. Call Aa3 Glendale Industrial Development Authority, Arizona, Revenue Bonds, Midwestern University, Refunding Series 2007, 5.000%, 5/15/31 5/22 at 100.00 A– Glendale Industrial Development Authority, Arizona, Revenue Bonds, Midwestern University, Refunding Series 2010, 5.125%, 5/15/40 5/20 at 100.00 A+ Industrial Development Authority of Phoenix, Arizona, Education Facility Revenue Bonds, Legacy Traditional Schools Projects, Series 2015: 5.000%, 7/01/35 No Opt. Call BB 5.000%, 7/01/45 No Opt. Call BB Industrial Development Authority of Phoenix, Arizona, Education Facility Revenue Bonds, Villa Montessori, Inc. Projects, Series 2015, 3.250%, 7/01/25 No Opt. Call N/R Northern Arizona University, System Revenue Bonds, Refunding Series 2014, 5.000%, 6/01/40 6/24 at 100.00 A+ Northern Arizona University, System Revenue Bonds, Series 2012, 5.000%, 6/01/41 6/21 at 100.00 A+ 70 Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, Basis Schools, Inc. Projects, Series 2016A, 5.000%, 7/01/46 7/25 at 100.00 BB Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, Choice Academies Charter Schools Project, Series 2012, 5.625%, 9/01/42 9/22 at 100.00 BB+ Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, fbo Brighter Choice Foundation Charter Middle Schools Project, Albany, New York, Series 2012, 7.500%, 7/01/42 7/22 at 100.00 C Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, Legacy Traditional Schools Project, Series 2014A, 6.750%, 7/01/44 7/24 at 100.00 N/R Phoenix Industrial Development Authority, Arizona, Education Revenue Bonds, Great Hearts Academies – Veritas Project, Series 2012, 6.300%, 7/01/42 7/21 at 100.00 BB Phoenix Industrial Development Authority, Arizona, Education Revenue Bonds, Painted Rock Academy Charter School Project, Series 2012A, 7.500%, 7/01/42 7/20 at 100.00 N/R Phoenix Industrial Development Authority, Arizona, Lease Revenue Bonds, Rowan University Project, Series 2012, 5.000%, 6/01/42 – AGM Insured (UB) (4) 6/22 at 100.00 A Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Desert Heights Charter School, Series 2014, 7.250%, 5/01/44 5/24 at 100.00 N/R 24 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Carden Traditional Schools Project, Series 2012, 7.500%, 1/01/42 1/22 at 100.00 B $ Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Horizon Community Learning Center Project, Series 2000, 5.250%, 6/01/35 6/16 at 100.00 BBB– Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Noah Webster Schools ? Mesa Project, Series 2015A, 5.000%, 12/15/34 No Opt. Call BB+ Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise Education Center Project, Series 2010: 6.000%, 6/01/40 6/19 at 100.00 BB+ 6.100%, 6/01/45 6/19 at 100.00 BB+ Pima County Industrial Development Authority, Arizona, Educational Revenue Bonds, Paradise Education Center Charter School, Series 2006, 6.000%, 6/01/36 6/16 at 100.00 BB+ Pima County Industrial Development Authority, Arizona, Educational Revenue Bonds, Valley Academy Charter School Project, Series 2008, 6.500%, 7/01/38 7/18 at 100.00 Baa3 Student and Academic Services LLC, Arizona, Lease Revenue Bonds, Northern Arizona University Project, Series 2014, 5.000%, 6/01/39 – BAM Insured 6/24 at 100.00 AA Sun Devil Energy LLC, Arizona, Revenue Refunding Bonds, Arizona State University Project, Series 2008, 5.000%, 7/01/22 No Opt. Call AA– Yavapai County Industrial Development Authority, Arizona, Education Revenue Bonds, Arizona Agribusiness and Equine Center, Inc. Project, Series 2011, 7.875%, 3/01/42 3/21 at 100.00 BB+ Total Education and Civic Organizations Health Care – 19.9% (13.7% of Total Investments) Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2008D, 5.500%, 1/01/38 1/18 at 100.00 AA– Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2014A, 5.000%, 1/01/44 1/24 at 100.00 AA– Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children's Hospital, Refunding Series 2012A, 5.000%, 2/01/42 2/22 at 100.00 BBB+ Arizona Health Facilities Authority, Revenue Bonds, Scottsdale Lincoln Hospitals Project, Series 2014A: 5.000%, 12/01/39 12/24 at 100.00 A2 5.000%, 12/01/42 12/24 at 100.00 A2 Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 7/17 at 100.00 A Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale Healthcare, Series 2006C. Re-offering, 5.000%, 9/01/35 – AGC Insured 9/20 at 100.00 AA Yavapai County Industrial Development Authority, Arizona, Hospital Revenue Bonds, Yavapai Regional Medical Center, Series 2013A: 5.000%, 8/01/19 No Opt. Call Baa1 5.250%, 8/01/33 8/23 at 100.00 Baa1 Yuma Industrial Development Authority, Arizona, Hospital Revenue Bonds, Yuma Regional Medical Center, Series 2014A: 5.000%, 8/01/22 No Opt. Call A– 5.250%, 8/01/32 8/24 at 100.00 A– Total Health Care Long-Term Care – 0.8% (0.5% of Total Investments) Arizona Health Facilities Authority, Health Care Facilities Revenue Bonds, The Beatitudes Campus Project, Series 2006, 5.100%, 10/01/22 10/16 at 100.00 N/R Tempe Industrial Development Authority, Arizona, Revenue Bonds, Friendship Village of Tempe Project, Refunding Series 2012A, 6.000%, 12/01/32 12/21 at 100.00 N/R Total Long-Term Care Nuveen Investments 25 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/General – 14.6% (10.0% of Total Investments) $ Chandler, Arizona, General Obligation Bonds, Refunding Series 2014, 5.000%, 7/01/24 No Opt. Call AAA $ Dysart Unified School District Number 89, Maricopa County, Arizona, General Obligation Bonds, Refunding Series 2014: 5.000%, 7/01/26 7/24 at 100.00 AA– 5.000%, 7/01/27 7/24 at 100.00 AA– El Mirage, Arizona, General Obligation Bonds Series 2012, 5.000%, 7/01/42 – AGM Insured 7/22 at 100.00 AA Maricopa County Elementary School District 83 Cartwright, Arizona, General Obligation Bonds, School Improvement, Project 2010, Series 2011A, 5.375%, 7/01/30 – AGM Insured 7/21 at 100.00 AA Maricopa County School District 6, Arizona, General Obligation Refunding Bonds, Washington Elementary School, Series 2002A, 5.375%, 7/01/16 – AGM Insured No Opt. Call AA Maricopa County School District 79 Litchfield Elementary, Arizona, General Obligation Bonds, Series 2011, 5.000%, 7/01/23 7/21 at 100.00 Aa2 Pima County Continental Elementary School District 39, Arizona, General Obligation Bonds, Series 2011A, 6.000%, 7/01/30 – AGM Insured 7/21 at 100.00 AA Pima County Unified School District 12 Sunnyside, Arizona, General Obligation Bonds, School Improvement Project 2011, Series 2014D, 5.000%, 7/01/34 – AGM Insured 7/24 at 100.00 AA Pima County Unified School District 6, Marana, Arizona, General Obligation Bonds, School Improvement Project 2010 Series 2011A, 5.000%, 7/01/25 7/21 at 100.00 A+ Pima County Unified School District 8 Flowing Wells, Arizona, General Obligation Bonds, Series 2011B, 5.375%, 7/01/29 7/21 at 100.00 A+ Scottsdale, Arizona, General Obligation Bonds, Preserve Acquisition Series 1999: 5.000%, 7/01/32 7/21 at 100.00 AAA 5.000%, 7/01/33 7/21 at 100.00 AAA 5.000%, 7/01/34 7/21 at 100.00 AAA Western Maricopa Education Center District 402, Maricopa County, Arizona, General Obligation Bonds, School Improvement Project 2012, Series 2014B: 4.500%, 7/01/33 7/24 at 100.00 AA– 4.500%, 7/01/34 7/24 at 100.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 35.9% (24.6% of Total Investments) Arizona Sports and Tourism Authority, Tax Revenue Bonds, Multipurpose Stadium Facility Project, Refunding Senior Series 2012A, 5.000%, 7/01/36 7/22 at 100.00 A1 Arizona State Transportation Board, Highway Revenue Bonds, Refunding Subordinate Series 2011A: 5.000%, 7/01/16 No Opt. Call AA+ 5.000%, 7/01/36 7/21 at 100.00 AA+ Buckeye, Arizona, Excise Tax Revenue Obligations, Series 2015, 5.000%, 7/01/37 7/25 at 100.00 AA– Buckeye, Arizona, Festival Ranch Community Facilities District General Obligation Bonds, Series 2012: 5.000%, 7/15/27 – BAM Insured 7/22 at 100.00 AA 5.000%, 7/15/31 – BAM Insured 7/22 at 100.00 AA Centerra Community Facilities District, Goodyear, Arizona, General Obligation Bonds, Series 2005, 5.500%, 7/15/29 4/16 at 100.00 N/R Eastmark Community Facilities District 1, Mesa, Arizona, General Obligation Bonds, Series 2015, 5.000%, 7/15/39 7/25 at 100.00 N/R Eastmark Community Facilities District 1, Mesa, Arizona, Special Assessment Revenue Bonds, Assessment District 1, Series 2013, 5.250%, 7/01/38 7/23 at 100.00 N/R Estrella Mountain Ranch Community Facilities District, Arizona, Special Assessment Bonds, Montecito Assessment District, Series 2007: 5.700%, 7/01/27 1/17 at 100.00 N/R 5.800%, 7/01/32 1/17 at 100.00 N/R Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, Special Assessment Lien Bonds, Series 2001A, 7.875%, 7/01/25 4/16 at 100.00 N/R 26 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Goodyear, Arizona, Community Facilities General District 1, Arizona, General Obligation Refunding Bonds, Series 2013, 5.000%, 7/15/23 No Opt. Call A– $ Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.000%, 1/01/31 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/37 1/22 at 100.00 A Greater Arizona Development Authority, Infrastructure Revenue Bonds, Series 2006A, 5.000%, 8/01/23 – NPFG Insured 8/16 at 100.00 AA– La Paz County, Arizona, Excise Tax Revenue Bonds, Judgement Series 2011A, 4.750%, 7/01/36 7/17 at 100.00 AA Marana, Arizona, Pledged Excise Tax Revenue Bonds, Refunding Series 2013, 5.000%, 7/01/33 7/23 at 100.00 AA Marana, Arizona, Tangerine Farms Road Improvement District Revenue Bonds, Series 2006, 4.600%, 1/01/26 7/16 at 100.00 A2 Marley Park Community Facilities District, City of Surprise, Arizona, Limited Tax General Obligation Bonds, Series 2008 (Bank Qualified), 6.100%, 7/15/32 7/17 at 100.00 N/R Merrill Ranch Community Facilities District 1, Florence, Arizona, General Obligation Bonds, Series 2008A, 7.400%, 7/15/33 7/18 at 100.00 BBB– Page, Arizona, Pledged Revenue Bonds, Refunding Series 2011, 5.000%, 7/01/26 7/21 at 100.00 AA– Palm Valley Community Facility District 3, Goodyear, Arizona, General Obligation Bonds, Series 2006, 5.300%, 7/15/31 7/16 at 100.00 N/R Palm Valley Community Facility District 3, Goodyear, Arizona, Limited Tax General Obligation Bonds, Series 2007, 5.800%, 7/15/32 7/17 at 100.00 N/R Parkway Community Facilities District 1, Prescott Valley, Arizona, General Obligation Bonds, Series 2006, 5.350%, 7/15/31 7/16 at 100.00 N/R Phoenix Civic Improvement Corporation, Arizona, Transit Excise Tax Revenue Refunding Bonds, Light Rail Project, Series 2013, 5.000%, 7/01/20 No Opt. Call AA Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, JMF-Higley 2roject, Series 2012, 5.000%, 12/01/36 No Opt. Call A Phoenix Mesa Gateway Airport Authority, Arizona, Special Facility Revenue Bonds, Mesa Project, Series 2012, 5.000%, 7/01/38 (Alternative Minimum Tax) 7/22 at 100.00 AA+ Pinal County Industrial Development Authority, Arizona, Correctional Facilities Contract Revenue Bonds, Florence West Prison LLC, Series 2002A, 5.000%, 10/01/18 – ACA Insured 4/16 at 100.00 BBB– Pinal County, Arizona, Pledged Revenue Obligations, Series 2014, 5.000%, 8/01/33 8/24 at 100.00 AA– Pinetop Fire District of Navajo County, Arizona, Certificates of Participation, Series 2008, 7.750%, 6/15/29 6/16 at 102.00 A3 Regional Public Transportation Authority, Arizona, Transportation Excise Tax Revenue Bonds, Maricopa County Public Transportation Fund Series 2014, 5.250%, 7/01/22 No Opt. Call AA+ San Luis, Arizona, Pledged Excise Tax Revenue Bonds, Refunding Series 2014A: 5.000%, 7/01/34 – BAM Insured 7/24 at 100.00 AA 5.000%, 7/01/38 – BAM Insured 7/24 at 100.00 AA Scottsdale Municipal Property Corporation, Arizona, Excise Tax Revenue Bonds, Refunding Series 2006, 5.000%, 7/01/24 No Opt. Call AAA Scottsdale Municipal Property Corporation, Arizona, Excise Tax Revenue Bonds, Water & Sewer Improvements Project, Series 2010, 5.000%, 7/01/36 7/20 at 100.00 AAA Tartesso West Community Facility District, Buckeye, Arizona, Limited Tax General Obligation Bonds, Series 2007, 5.900%, 7/15/32 7/17 at 100.00 N/R Tempe, Arizona, Transit Excise Tax Revenue Obligation Bonds, Refunding Series 2012, 5.000%, 7/01/37 7/22 at 100.00 AAA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 4.000%, 10/01/22 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Nuveen Investments 27 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 2005, 6.000%, 7/01/30 7/16 at 100.00 N/R $ Westpark Community Facilities District, Buckeye, Arizona, General Obligation Tax Increment Bonds Series 2006, 5.250%, 7/15/31 7/16 at 100.00 N/R Total Tax Obligation/Limited Transportation – 5.1% (3.5% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Junior Lien Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Junior Lien Series 2015A: 5.000%, 7/01/40 7/25 at 100.00 A+ 5.000%, 7/01/45 7/25 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Refunding Senior Lien Series 2013: 5.000%, 7/01/30 (Alternative Minimum Tax) 7/23 at 100.00 AA– 5.000%, 7/01/32 (Alternative Minimum Tax) 7/23 at 100.00 AA– Virgin Islands Port Authority, Marine Revenue Bonds, Refunding Series 2014B, 5.000%, 9/01/44 9/24 at 100.00 BBB+ Total Transportation U.S. Guaranteed – 13.9% (9.5% of Total Investments) (5) Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2007A, 5.000%, 1/01/25 (Pre-refunded 1/01/17) 1/17 at 100.00 AA– (5) Gila County Unified School District 10 Payson, Arizona, School Improvement Bonds, Project2006, Series 2008B, 5.750%, 7/01/28 (Pre-refunded 7/01/18) 7/18 at 100.00 Aa3 (5) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2007, 5.000%, 12/01/42 (Pre-refunded 12/01/17) 12/17 at 100.00 N/R (5) Greater Arizona Development Authority, Infrastructure Revenue Bonds, Series 2006-1, 5.000%, 8/01/22 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 AA– (5) Maricopa County Industrial Development Authority, Arizona, Hospital Revenue Refunding Bonds, Samaritan Health Services, Series 1990A, 7.000%, 12/01/16 – NPFG Insured (ETM) No Opt. Call N/R (5) Maricopa County Unified School District 95 Queen Creek, Arizona, General Obligation Bonds, Series 2008, 5.000%, 7/01/27 (Pre-refunded 7/01/18) – AGM Insured 7/18 at 100.00 Aa3 (5) Maricopa County Union High School District 210 Phoenix, Arizona, General Obligation Bonds, Series 2006C, 5.000%, 7/01/24 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA (5) Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – FGIC Insured (ETM) No Opt. Call Aa2 (5) Pinal County Unified School District 1, Florence, Arizona, General Obligation Bonds, Series 2008C, 5.250%, 7/01/28 (Pre-refunded 7/01/18) 7/18 at 100.00 A (5) University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2011, 6.000%, 7/01/39 (Pre-refunded 7/01/21) 7/21 at 100.00 N/R (5) University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2013: 5.000%, 7/01/19 (ETM) No Opt. Call N/R (5) 5.000%, 7/01/20 (ETM) No Opt. Call N/R (5) Yuma & La Paz Counties Community College District, Arizona, General Obligation Bonds, Series 2006, 5.000%, 7/01/21 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (5) Total U.S. Guaranteed Utilities – 17.9% (12.3% of Total Investments) Apache County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, Tucson Electric Power Company, Series 20102A, 4.500%, 3/01/30 3/22 at 100.00 A3 Arizona Power Authority, Special Obligation Power Resource Revenue Refunding Crossover Bonds, Hoover Project, Series 2001, 5.250%, 10/01/17 No Opt. Call AA 28 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Utilities (continued) $ Guam Power Authority, Revenue Bonds, Series 2014A, 5.000%, 10/01/39 10/24 at 100.00 AA $ Maricopa County Pollution Control Corporation, Arizona, Pollution Control Revenue Refunding Bonds, Southern California Edison Company, Series 2000A, 5.000%, 6/01/35 6/20 at 100.00 Aa3 Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – FGIC Insured No Opt. Call Aa2 Pinal County Electrical District 3, Arizona, Electric System Revenue Bonds, Refunding Series 2011, 5.250%, 7/01/36 7/21 at 100.00 A Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Refunding Series 2015A, 5.000%, 12/01/36 6/25 at 100.00 Aa1 Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Tender Option Bond Trust 09-9W, 17.700%, 1/01/38 (IF) (4) 1/18 at 100.00 Aa1 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc. Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call BBB+ 5.000%, 12/01/37 No Opt. Call BBB+ Yuma County Industrial Development Authority, Arizona, Exempt Revenue Bonds, Far West Water & Sewer Inc. Refunding, Series 2007A, 6.375%, 12/01/37 (Alternative Minimum Tax) 12/17 at 100.00 N/R Total Utilities Water and Sewer – 13.3% (9.1% of Total Investments) Central Arizona Water Conservation District, Arizona, Water Delivery O&M Revenue Bonds, Series 2016: 5.000%, 1/01/35 1/26 at 100.00 AA+ 5.000%, 1/01/36 1/26 at 100.00 AA+ City of Goodyear, Arizona Subordinate Lien Water and Sewer Revenue Obligations, Series 2011, 5.500%, 7/01/41 7/21 at 100.00 AA Glendale, Arizona, Water and Sewer Revenue Bonds, Refunding Series 2012, 5.000%, 7/01/28 7/22 at 100.00 AA Goodyear, Arizona, Water and Sewer Revenue Obligations, Series 2010, 5.625%, 7/01/39 7/20 at 100.00 AA– Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.250%, 7/01/33 7/23 at 100.00 A– Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2016, 5.000%, 1/01/46 7/26 at 100.00 A– Lake Havasu City, Arizona, Wastewater System Revenue Bonds, Refunding Senior Lien Series 2015A, 5.000%, 7/01/36 – AGM Insured 7/25 at 100.00 AA Phoenix Civic Improvement Corporation, Arizona, Wastewater System Revenue Bonds, Refunding Junior Lien Series 2014, 5.000%, 7/01/29 7/24 at 100.00 AA+ Phoenix Civic Improvement Corporation, Arizona, Water System Revenue Bonds, Junior Lien Series 2014A, 5.000%, 7/01/39 7/24 at 100.00 AAA Phoenix Civic Improvement Corporation, Arizona, Water System Revenue Bonds, Refunding Junior Lien Series 2001: 5.500%, 7/01/21 – FGIC Insured No Opt. Call AAA 5.500%, 7/01/22 – FGIC Insured No Opt. Call AAA Pima County, Arizona, Sewer System Revenue Obligations, Series 2012A, 5.000%, 7/01/26 No Opt. Call AA– Nuveen Investments 29 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Pima County, Arizona, Sewer System Revenue Obligations, Series 2014, 5.000%, 7/01/22 No Opt. Call AA– $ Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 2007: 4.700%, 4/01/22 10/16 at 100.00 A 4.900%, 4/01/32 4/17 at 100.00 A Tucson, Arizona, Water System Revenue Bonds, Refunding Series 2013A, 5.000%, 7/01/23 No Opt. Call AA Total Water and Sewer $ Total Long-Term Investments (cost $231,913,245) Floating Rate Obligations – (1.6)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference – (45.5)% (6) ) Other Assets Less Liabilities – 1.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 31.2%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 30 Nuveen Investments NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 152.2% (100.0% of Total Investments) MUNICIPAL BONDS – 152.2% (100.0% of Total Investments) Consumer Staples – 4.7% (3.1% of Total Investments) $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien Series 2007A, 6.000%, 6/01/34 6/17 at 100.00 B– $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 B+ Total Consumer Staples Education and Civic Organizations – 20.4% (13.4% of Total Investments) Central Michigan University Board of Trustees, General Revenue Bonds, Refunding Series 2014, 5.000%, 10/01/39 10/24 at 100.00 Aa3 Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 5.250%, 11/01/36 11/16 at 100.00 B Detroit Community High School, Michigan, Public School Academy Revenue Bonds, Series 2005, 5.750%, 11/01/30 5/16 at 100.00 B– Grand Valley State University, Michigan, General Revenue Bonds, Refunding Series 2014B, 5.000%, 12/01/28 12/24 at 100.00 A+ Michigan Finance Authority, Public School Academy Revenue Bonds, Detroit Service Learning Academy Project, Refunding Series 2011, 7.000%, 10/01/31 10/21 at 100.00 BB– Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, Kettering University, Series 2001: 5.500%, 9/01/17 – AMBAC Insured 3/16 at 100.00 N/R 5.000%, 9/01/26 – AMBAC Insured 3/16 at 100.00 N/R Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American Montessori Academy, Series 2007, 6.500%, 12/01/37 12/17 at 100.00 N/R Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 AA+ Michigan State University, General Revenue Bonds, Series 2013A, 5.000%, 8/15/41 8/23 at 100.00 AA+ Michigan Technological University, General Revenue Bonds, Refunding Series 2012A, 5.000%, 10/01/34 10/21 at 100.00 A1 University of Michigan, General Revenue Bonds, Series 2014A, 5.000%, 4/01/44 4/24 at 100.00 AAA University of Michigan, General Revenue Bonds, Series 2015: 5.000%, 4/01/40 (UB) (4) 4/26 at 100.00 AAA 5.000%, 4/01/46 (UB) (4) 4/26 at 100.00 AAA Wayne State University, Michigan, General Revenue Bonds, Refunding Series 2008, 5.000%, 11/15/35 – AGM Insured No Opt. Call AA Wayne State University, Michigan, General Revenue Bonds, Series 2013A, 5.000%, 11/15/40 11/23 at 100.00 AA– Western Michigan University, General Revenue Bonds, Refunding Series 2011, 5.000%, 11/15/31 11/21 at 100.00 A1 Western Michigan University, General Revenue Bonds, Refunding Series 2013: 5.250%, 11/15/33 – AGM Insured 11/23 at 100.00 AA 5.000%, 11/15/39 – AGM Insured 11/23 at 100.00 AA Western Michigan University, General Revenue Bonds, Refunding Series 2015A: 5.000%, 11/15/40 5/25 at 100.00 A1 5.000%, 11/15/45 5/25 at 100.00 A1 Total Education and Civic Organizations Health Care – 23.0% (15.1% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 7/21 at 100.00 AA– Nuveen Investments 31 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Allegiance Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured 6/20 at 100.00 AA $ Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: 5.000%, 1/15/31 1/22 at 100.00 AA 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Hospital Revenue Bonds, Beaumont Health Credit Group, Refunding Series 2015A, 5.000%, 8/01/32 8/24 at 100.00 A1 Michigan Finance Authority, Hospital Revenue Bonds, MidMichigan Health Credit Group, Refunding Series 2014, 5.000%, 6/01/39 6/24 at 100.00 A+ Michigan Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, Refunding Series 2013, 5.000%, 8/15/31 8/23 at 100.00 A1 Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Refunding Series 2015, 5.000%, 11/15/45 5/25 at 100.00 A+ Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Series 2012, 5.000%, 11/15/42 11/22 at 100.00 A+ Michigan Finance Authority, Michigan, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2016 MI, 5.000%, 12/01/45 6/26 at 100.00 AA Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A1 5.000%, 11/01/26 No Opt. Call A1 5.000%, 11/01/42 11/22 at 100.00 A1 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 AA– Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009: 5.000%, 11/15/20 11/19 at 100.00 A– 5.750%, 11/15/39 11/19 at 100.00 A– Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health System, Series 2006A, 5.250%, 11/15/46 11/16 at 100.00 A– Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2009C, 5.000%, 12/01/48 6/22 at 100.00 AA Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital Obligated Group, Refunding Series 2014D, 5.000%, 9/01/39 3/24 at 100.00 A1 Total Health Care Housing/Multifamily – 3.9% (2.5% of Total Investments) Michigan Housing Development Authority, FNMA Limited Obligation Multifamily Housing Revenue Bonds, Parkview Place Apartments, Series 2002A, 5.550%, 12/01/34 (Alternative Minimum Tax) 12/20 at 101.00 AA Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A: 3.375%, 11/01/16 (Alternative Minimum Tax) 5/16 at 100.00 AA 3.875%, 11/01/17 (Alternative Minimum Tax) 5/16 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 4/01/31 – AGM Insured (Alternative Minimum Tax) 5/16 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2010A, 5.000%, 10/01/35 10/20 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012A-2, 4.625%, 10/01/41 4/22 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012D, 4.000%, 10/01/42 No Opt. Call AA Total Housing/Multifamily 32 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Housing/Single Family – 0.9% (0.6% of Total Investments) $ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) 6/20 at 100.00 AA+ $ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2011A, 4.600%, 12/01/26 6/21 at 100.00 AA+ Total Housing/Single Family Tax Obligation/General – 35.1% (23.1% of Total Investments) Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/29 5/22 at 100.00 Aa1 Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, School Building & Site Series 2015, 5.000%, 5/01/24 No Opt. Call Aa2 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement Series 2008, 5.000%, 5/01/38 5/18 at 100.00 AA+ Byron Center Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2012: 4.000%, 5/01/32 5/21 at 100.00 AA– 4.000%, 5/01/33 5/21 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, School Building & Site Series 2014, 5.000%, 5/01/39 5/24 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Series 2007, 4.750%, 5/01/32 – NPFG Insured 5/17 at 100.00 Aa1 Charlotte Public School District, Easton County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/20 No Opt. Call AA– Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building & Site, Series 2011B: 5.500%, 5/01/36 5/21 at 100.00 AA– 5.500%, 5/01/41 5/21 at 100.00 AA– Detroit-Wayne County Stadium Authority, Michigan, Wayne County Limited Tax General Obligation Bonds, Building Authority Stadium Refunding Series 2012: 5.000%, 10/01/20 – AGM Insured No Opt. Call AA 5.000%, 10/01/21 – AGM Insured No Opt. Call AA 5.000%, 10/01/22 – AGM Insured No Opt. Call AA 5.000%, 10/01/26 – AGM Insured 10/22 at 100.00 AA Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/25 No Opt. Call AAA 0.000%, 12/01/26 No Opt. Call AAA 0.000%, 12/01/27 No Opt. Call AAA 0.000%, 12/01/29 No Opt. Call AAA Grand Rapids Building Authority, Kent County, Michigan, General Obligation Bonds, Refunding Series 2011: 5.000%, 10/01/28 10/21 at 100.00 AA 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/31 10/21 at 100.00 AA Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, Series 1998, 5.000%, 4/01/16 No Opt. Call AA Kent County, Michigan, General Obligation Bonds, Limited Tax Series 2015, 5.000%, 1/01/34 1/25 at 100.00 AAA Kent County, Michigan, General Obligation Bonds, Refunding Limited Tax Series 2015, 5.000%, 1/01/31 1/25 at 100.00 AAA Lake Saint Claire Clean Water Drain Drainage District, Macomb County, Michigan, General Obligation Bonds, Series 2013: 5.000%, 10/01/25 10/23 at 100.00 AA+ 5.000%, 10/01/26 10/23 at 100.00 AA+ Lincoln Consolidated School District, Washtenaw and Wayne Counties, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – NPFG Insured 5/16 at 100.00 Aa1 Nuveen Investments 33 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa1 $ Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/30 – SYNCORA GTY Insured 5/17 at 100.00 AA– Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 5.000%, 12/01/22 12/21 at 100.00 Aa1 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa1 Montrose School District, Michigan, School Building and Site Bonds, Series 1997, 6.000%, 5/01/22 – NPFG Insured No Opt. Call Aa2 Muskegon Community College District, Michigan, General Obligation Bonds, Community Facility Series 2013I, 5.000%, 5/01/38 – BAM Insured 5/24 at 100.00 AA Muskegon County, Michigan, General Obligation Wastewater Bonds, Management System 1, Refunding Series 2015: 5.000%, 11/01/33 11/25 at 100.00 AA 5.000%, 11/01/36 11/25 at 100.00 AA Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/36 – AGM Insured 5/17 at 100.00 Aaa Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Series 2007, 4.750%, 5/01/36 – AGM Insured 5/17 at 100.00 Aa1 Plainwell Community Schools, Allegan County, Michigan, General Obligation Bonds, School Building & Site, Series 2008, 5.000%, 5/01/28 – AGC Insured 5/18 at 100.00 Aa1 Port Huron, Michigan, General Obligation Bonds, Refunding & Capital Improvement Series 2011: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA 5.250%, 10/01/37 – AGM Insured 10/21 at 100.00 AA Port Huron, Michigan, General Obligation Bonds, Series 2011B: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA 5.250%, 10/01/40 – AGM Insured 10/21 at 100.00 AA Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/19 No Opt. Call AA– Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/33 – AGM Insured 5/18 at 100.00 Aa1 Royal Oak City School District, Oakland County, Michigan, General Obligation Bonds, Refunding Series 2014, 5.000%, 5/01/20 No Opt. Call Aa2 South Haven Public Schools, Van Buren County, Michigan, General Obligation Bonds, School Building & Site, Series 2014A, 5.000%, 5/01/41 – BAM Insured 5/24 at 100.00 AA South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 2009, 5.125%, 12/01/33 – AGC Insured 12/19 at 100.00 AA Trenton Public Schools District, Michigan, General Obligation Bonds, School Building and Site Series 2008, 5.000%, 5/01/34 – AGM Insured 5/18 at 100.00 Aa1 Troy School District, Oakland County, Michigan, General Obligation Bonds, Refunding Series 2015, 5.000%, 5/01/26 5/25 at 100.00 AA Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building & Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 Aa1 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa1 Walled Lake Consolidated School District, Oakland County, Michigan, General Obligation Bonds, School Building & Site Series 2014, 5.000%, 5/01/40 11/23 at 100.00 Aa1 Williamston Community School District, Michigan, Unlimited Tax General Obligation QSBLF Bonds, Series 1996, 5.500%, 5/01/25 – NPFG Insured No Opt. Call Aa2 Willow Run Community Schools, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2011, 4.500%, 5/01/31 – AGM Insured 5/21 at 100.00 AA Total Tax Obligation/General 34 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited – 17.5% (11.5% of Total Investments) $ Lansing Township Downtown Development Authority, Ingham County, Michigan, Tax Increment Bonds, Series 2013A, 5.950%, 2/01/42 2/24 at 103.00 N/R $ Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Regional Convention Facility Authority Local Project, Series 2014H-1: 5.000%, 10/01/20 10/19 at 100.00 AA– 5.000%, 10/01/24 10/23 at 100.00 AA– 5.000%, 10/01/25 10/24 at 100.00 AA– 5.000%, 10/01/39 10/24 at 100.00 AA– Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 5.000%, 7/01/22 7/16 at 100.00 AAA Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/27 – AGM Insured 10/16 at 58.27 AA 0.000%, 10/15/28 – AGM Insured 10/16 at 55.35 AA 0.000%, 10/15/30 – NPFG Insured 10/16 at 50.02 Aa2 5.000%, 10/15/36 – NPFG Insured 10/16 at 100.00 Aa2 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding Series 2015-I, 5.000%, 4/15/38 10/25 at 100.00 Aa2 Michigan State Trunk Line Fund Bonds, Series 2011: 5.000%, 11/15/24 11/21 at 100.00 AA+ 5.000%, 11/15/29 11/21 at 100.00 AA+ 5.000%, 11/15/31 11/21 at 100.00 AA+ 4.000%, 11/15/32 11/21 at 100.00 AA+ 5.000%, 11/15/36 11/21 at 100.00 AA+ Michigan State Trunk Line Fund Refunding Bonds, Refunding Series 2015, 5.000%, 11/15/22 No Opt. Call AA+ Michigan State, Comprehensive Transportation Revenue Bonds, Refunding Series 2015: 5.000%, 11/15/19 No Opt. Call AA+ 5.000%, 11/15/29 11/24 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 2.9% (1.9% of Total Investments) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) No Opt. Call A Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2012A, 5.000%, 12/01/42 – AGM Insured 12/22 at 100.00 AA Total Transportation U.S. Guaranteed – 14.8% (9.7% of Total Investments) (5) Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 (Pre-refunded 5/01/17) – AGM Insured 5/17 at 100.00 Aa1 (5) Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007: 5.000%, 9/01/24 (Pre-refunded 9/01/17) – NPFG Insured 9/17 at 100.00 AA (5) 5.000%, 9/01/27 (Pre-refunded 9/01/17) – NPFG Insured 9/17 at 100.00 AA (5) Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 (Pre-refunded 1/01/18) 1/18 at 100.00 Aa1 (5) Holly Area School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5.125%, 5/01/32 (Pre-refunded 5/01/16) – NPFG Insured 5/16 at 100.00 Aa1 (5) Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 AA (5) Kent County, Michigan, Airport Revenue Bonds, Gerald R. Ford International Airport, Series 2007, 5.000%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 AAA Michigan Finance Authority, Hospital Revenue Bonds, Crittenton Hospital Medical Center, Refunding Series 2012A, 5.000%, 6/01/39 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (5) 35 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 (Pre-refunded 12/01/21) 12/21 at 100.00 N/R (5) Nuveen Investments 35 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007: $ 5.000%, 10/01/23 (Pre-refunded 10/01/17) 10/17 at 100.00 N/R (5) $ 5.000%, 10/01/24 (Pre-refunded 10/01/17) 10/17 at 100.00 N/R (5) Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/30 (Pre-refunded 10/15/16) – NPFG Insured 10/16 at 50.02 AA– (5) 5.000%, 10/15/36 (Pre-refunded 10/15/16) – NPFG Insured 10/16 at 100.00 AA– (5) Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated Group, Series 2009A, 5.875%, 6/01/39 (Pre-refunded 6/01/19) – AGC Insured 6/19 at 100.00 AA+ (5) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John's Health System, Series 1998A, 5.000%, 5/15/28 – AMBAC Insured (ETM) 5/16 at 100.00 Aaa New Haven Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 Aa1 (5) Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007: 5.000%, 8/01/26 (Pre-refunded 8/01/17) – NPFG Insured (UB) 8/17 at 100.00 Aaa 5.000%, 8/01/30 (Pre-refunded 8/01/17) – NPFG Insured (UB) 8/17 at 100.00 Aaa Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital Obligated Group, Refunding Series 2009W, 6.000%, 8/01/39 (Pre-refunded 8/01/19) 8/19 at 100.00 A1 (5) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) 9/18 at 100.00 Aaa Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/32 (Pre-refunded 5/01/17) – NPFG Insured 5/17 at 100.00 Aa1 (5) Troy City School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/19 (Pre-refunded 5/01/16) – NPFG Insured 5/16 at 100.00 Aa1 (5) Total U.S. Guaranteed Utilities – 13.7% (9.0% of Total Investments) Holland, Michigan, Electric Utility System Revenue Bonds, Series 2014A: 5.000%, 7/01/33 7/21 at 100.00 AA 5.000%, 7/01/39 No Opt. Call AA Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Tender Option Bond Trust 4700: 18.374%, 7/01/37 (IF) (4) 7/21 at 100.00 AA– 18.374%, 7/01/37 (IF) (4) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A: 5.000%, 1/01/27 1/22 at 100.00 A2 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Refunding Series 2011: 5.000%, 1/01/24 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/25 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/27 – AGM Insured 1/21 at 100.00 AA Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, Series 1991BB, 7.000%, 5/01/21 – AMBAC Insured No Opt. Call Aa3 Wyandotte, Michigan, Electric Revenue Bonds, Refunding Series 2015, 5.000%, 10/01/44 – BAM Insured 10/25 at 100.00 AA Total Utilities 36 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer – 15.3% (10.1% of Total Investments) $ Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/01/36 – BHAC Insured 7/18 at 100.00 AA+ $ Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.000%, 7/01/34 – AGM Insured 7/16 at 100.00 AA Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, 5.000%, 7/01/33 – AGM Insured No Opt. Call AA Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Improvement & Refunding Series 2014: 5.000%, 1/01/32 1/24 at 100.00 Aa1 5.000%, 1/01/33 1/24 at 100.00 Aa1 5.000%, 1/01/34 1/24 at 100.00 Aa1 5.000%, 1/01/44 1/24 at 100.00 Aa1 Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – AGC Insured 1/19 at 100.00 AA Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water &Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1: 5.000%, 7/01/35 – AGM Insured 7/24 at 100.00 AA 5.000%, 7/01/37 – AGM Insured 7/24 at 100.00 AA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012: 5.000%, 10/01/31 10/22 at 100.00 AAA 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Subordinate Refunding Series 2013: 5.000%, 10/01/19 No Opt. Call AAA 5.000%, 10/01/22 No Opt. Call AAA 5.000%, 10/01/25 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water, Refunding Series 2012, 5.000%, 10/01/20 No Opt. Call AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 5.000%, 10/01/19 5/16 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 5.000%, 10/01/19 5/16 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2010: 5.000%, 10/01/26 No Opt. Call AAA 5.000%, 10/01/30 No Opt. Call AAA 90 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 5.000%, 10/01/23 5/16 at 100.00 AAA Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007: 70 5.000%, 10/01/23 10/17 at 100.00 AAA 5.000%, 10/01/24 10/17 at 100.00 AAA North Kent Sewer Authority, Michigan, Sewer Revenue Bonds, Series 2006, 5.000%, 11/01/31 – NPFG Insured 11/16 at 100.00 AA Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011: 5.250%, 10/01/31 10/21 at 100.00 A 5.625%, 10/01/40 10/21 at 100.00 A Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – NPFG Insured 7/18 at 100.00 AA– Total Water and Sewer $ Total Long-Term Investments (cost $468,108,771) Floating Rate Obligations – (5.7)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference – (48.0)% (6) ) Other Assets Less Liabilities – 1.5% Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 37 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 31.5%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 38 Nuveen Investments NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.2% (100.0% of Total Investments) MUNICIPAL BONDS – 144.2% (100.0% of Total Investments) Consumer Staples – 4.8% (3.3% of Total Investments) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-1, 5.000%, 6/01/16 No Opt. Call Aaa $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 7.5% (5.2% of Total Investments) Miami University of Ohio, General Receipts Bonds, Refunding Series 2014, 5.000%, 9/01/33 9/24 at 100.00 AA Miami University of Ohio, General Receipts Bonds, Series 2011: 5.000%, 9/01/33 No Opt. Call AA 5.000%, 9/01/36 9/21 at 100.00 AA Miami University of Ohio, General Receipts Bonds, Series 2012: 4.000%, 9/01/32 9/22 at 100.00 AA 4.000%, 9/01/33 9/22 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 7/16 at 100.00 A+ Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 2006 Project, Series 2006, 5.000%, 12/01/30 – AMBAC Insured 12/16 at 100.00 A Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University Project, Series 2012: 5.000%, 11/01/27 5/22 at 100.00 AA 5.000%, 11/01/32 5/22 at 100.00 AA Ohio Higher Educational Facilities Commission, Revenue Bonds, University of Dayton, Series 2013, 5.000%, 12/01/43 12/22 at 100.00 A Ohio State Higher Education Facilities, Revenue Bonds, Case Western Reserve University, Series 2006, 5.000%, 12/01/44 – NPFG Insured 12/16 at 100.00 AA– Ohio State, Higher Educational Facility Revenue Bonds, Otterbein College Project, Series 2008A, 5.500%, 12/01/28 12/18 at 100.00 A3 Ohio University at Athens, General Receipts Bonds, Series 2013, 5.000%, 12/01/39 12/22 at 100.00 Aa3 Tuscarawas County Economic Development and Finance Alliance, Ohio, Higher Education Facilities Revenue Bonds, Ashland University, Refunding & Improvement Series 2015, 6.000%, 3/01/45 3/25 at 100.00 N/R Total Education and Civic Organizations Health Care – 30.3% (21.0% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, Children's Hospital Medical Center, Improvement Series 2013, 5.000%, 11/15/38 5/23 at 100.00 A1 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 2010A, 5.250%, 6/01/38 6/20 at 100.00 AA– Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.500%, 11/01/40 11/20 at 100.00 A Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children's Medical Center Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 5/16 at 100.00 A3 Fairfield County, Ohio, Hospital Facilities Revenue Bonds, Fairfield Medical Center Project, Series 2013, 5.000%, 6/15/43 6/23 at 100.00 Baa2 Nuveen Investments 39 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children's Hospital Project, Improvement Series 2009: $ 5.000%, 11/01/34 11/19 at 100.00 Aa2 $ 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children's Hospital Project, Series 2008A, 5.000%, 11/01/40 11/18 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 AA+ Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond Trust 11-21B, 9.394%, 11/15/41 (IF) (4) 11/21 at 100.00 AA+ Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 2011A, 6.250%, 12/01/34 6/21 at 100.00 A2 Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding Series 2008C, 6.000%, 8/15/29 8/18 at 100.00 A3 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2008D: 90 5.000%, 11/15/38 11/18 at 100.00 AA 40 5.125%, 11/15/40 11/18 at 100.00 AA Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center Inc., Series 2006, 5.250%, 5/15/21 5/16 at 100.00 A Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center Project, Refunding Series 2011, 5.250%, 8/01/41 8/21 at 100.00 A2 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A: 5.000%, 5/01/30 5/16 at 100.00 A+ 5.000%, 5/01/32 5/16 at 100.00 A+ Muskingum County, Ohio, Hospital Facilities Revenue Bonds, Genesis HealthCare System Obligated Group Project, Series 2013, 5.000%, 2/15/44 2/23 at 100.00 BB+ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2012A, 5.000%, 1/01/38 1/22 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA Ohio State, Hospital Facility Revenue Bonds, Cleveland Clinic Health System Obligated Group, Refunding Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 2015-XF0105: 20.047%, 1/01/33 (IF) 1/19 at 100.00 Aa2 20.047%, 7/01/36 (IF) 1/18 at 100.00 Aa2 Ohio State, Hospital Revenue Bonds, University Hospitals Health System, Inc., Series 2013A: 5.000%, 1/15/28 1/23 at 100.00 A 5.000%, 1/15/29 1/23 at 100.00 A Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008: 5.750%, 12/01/28 12/18 at 100.00 A– 5.750%, 12/01/35 12/18 at 100.00 A– 5.750%, 12/01/35 – AGC Insured 12/18 at 100.00 AA 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Wood County, Ohio, Hospital Facilities Refunding and Improvement Revenue Bonds, Wood County Hospital Project, Series 2012: $ 5.000%, 12/01/37 No Opt. Call Baa2 $ 5.000%, 12/01/42 No Opt. Call Baa2 Total Health Care Housing/Multifamily – 2.6% (1.8% of Total Investments) Clermont County, Ohio, GNMA Collateralized Mortgage Revenue Bonds, S.E.M. Villa II Project, Series 1994A, 5.950%, 2/20/30 8/16 at 100.00 N/R Franklin County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Agler Project, Series 2002A, 5.550%, 5/20/22 (Alternative Minimum Tax) 5/16 at 100.00 Aaa Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) 10/18 at 101.00 Aa1 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) 6/16 at 102.00 A1 Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) 9/17 at 102.00 Aa1 Total Housing/Multifamily Industrials – 2.0% (1.4% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland Christian Home Project, Series 2002C, 5.950%, 5/15/22 5/16 at 100.00 BBB+ Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., Series 1992, 6.450%, 12/15/21 No Opt. Call Baa1 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) 7/17 at 102.00 N/R Total Industrials Long-Term Care – 1.1% (0.8% of Total Investments) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB– Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, Refunding & improvement Series 2010, 6.625%, 4/01/40 4/20 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 21.8% (15.2% of Total Investments) Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 6/22 at 100.00 Aaa 5.000%, 12/01/28 6/22 at 100.00 Aaa 5.000%, 12/01/29 6/22 at 100.00 Aaa Cleveland, Ohio, General Obligation Bonds, Series 2011, 5.000%, 12/01/29 12/19 at 100.00 AA Columbia Local School District, Lorain County, Ohio, General Obligation Bonds, School Facilities Improvement Series 2011, 5.000%, 11/01/39 – AGM Insured 11/21 at 100.00 A2 Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Refunding Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AA+ 0.000%, 12/01/28 – AGM Insured No Opt. Call AA+ Dublin, Ohio, General Obligation Bonds, Limited Tax Various Purpose Series 2015: 5.000%, 12/01/26 12/25 at 100.00 Aaa 5.000%, 12/01/32 12/25 at 100.00 Aaa 5.000%, 12/01/34 12/25 at 100.00 Aaa Franklin County, Ohio, General Obligation Bonds, Refunding Series 2014, 5.000%, 6/01/31 12/23 at 100.00 AAA Nuveen Investments 41 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Gallia County Local School District, Gallia and Jackson Counties, Ohio, General Obligation Bonds, Refunding School Improvement Series 2014: $ 5.000%, 11/01/30 11/24 at 100.00 Aa2 $ 5.000%, 11/01/31 11/24 at 100.00 Aa2 Greenville City School District, Drake County, Ohio, General Obligation Bonds, School Improvement Series 2013: 5.250%, 1/01/38 1/22 at 100.00 AA 5.250%, 1/01/41 1/22 at 100.00 AA Grove City, Ohio, General Obligation Bonds, Construction & Improvement Series 2009, 5.125%, 12/01/36 12/19 at 100.00 Aa1 Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 6/17 at 100.00 AA– Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, 0.000%, 12/01/21 No Opt. Call Aa1 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 AA Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/31 – AGM Insured No Opt. Call A2 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, 5.500%, 12/01/24 – AMBAC Insured No Opt. Call Baa1 Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 Aa3 Northmor Local School District, Morrow County, Ohio, General Obligation Bonds, School Facilities Construction & Improvement Series 2008, 5.000%, 11/01/36 11/18 at 100.00 Aa2 Ohio State, General Obligation Bonds, Highway Capital Improvement, Series 2014R, 5.000%, 5/01/29 5/24 at 100.00 AAA Ohio State, General Obligation Bonds, Refunding Common Schools Series 2015B, 5.000%, 6/15/32 6/22 at 100.00 AA+ South Euclid, Ohio, General Obligation Bonds, Real Estate Acquisition and Urban Redevelopment, Series 2012, 5.000%, 6/01/42 6/22 at 100.00 Aa2 South-Western City School District, Franklin and Pickaway Counties, Ohio, General Obligation Bonds, School Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 AA Springboro Community City School District, Warren County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/32 No Opt. Call AA 70 Strongsville, Ohio, Limited Tax General Obligation Various Purpose Improvement Bonds, Series 1996, 5.950%, 12/01/21 5/16 at 100.00 Aaa Total Tax Obligation/General Tax Obligation/Limited – 32.9% (22.8% of Total Investments) Cleveland, Ohio, Income Tax Revenue Bonds, Bridges & Roadways Improvements, Subordinate Lien Series 2013A-2: 5.000%, 10/01/27 10/23 at 100.00 AA 5.000%, 10/01/30 10/23 at 100.00 AA 5.000%, 10/01/31 10/23 at 100.00 AA Cleveland, Ohio, Income Tax Revenue Bonds, Bridges & Roadways Improvements, Subordinate Lien Series 2015A-2, 5.000%, 10/01/37 10/23 at 100.00 AA Cleveland, Ohio, Income Tax Revenue Bonds, Public Facilities Improvements, Series 2014A-1, 5.000%, 11/15/38 11/23 at 100.00 AA Columbus-Franklin County Finance Authority, Ohio, Development Revenue Bonds, Hubbard Avenue Parking Facility Project, Series 2012A, 5.000%, 12/01/36 12/19 at 100.00 BBB Cuyahoga County, Ohio, Economic Development Revenue Bonds, Medical Mart-Convention Center Project, Recovery Zone Facility Series 2010F, 5.000%, 12/01/27 12/20 at 100.00 Aa2 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Cuyahoga County, Ohio, Sales Tax Revenue Bonds, Various Purpose Series 2014: $ 5.000%, 12/01/32 12/24 at 100.00 AAA $ 5.000%, 12/01/33 12/24 at 100.00 AAA 5.000%, 12/01/34 12/24 at 100.00 AAA 5.000%, 12/01/35 12/24 at 100.00 AAA Delaware County District Library, Ohio, Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 12/19 at 100.00 Aa2 Dublin, Ohio, Special Obligation Non-Tax Revenue Bonds, Series 2015A, 5.000%, 12/01/44 12/25 at 100.00 Aa1 Franklin County Convention Facilities Authority, Ohio, Tax and Lease Revenue Anticipation and Refunding Bonds, Columbus City & Franklin County Lessees, Series 2014, 5.000%, 12/01/35 12/24 at 100.00 Aaa Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012: 5.250%, 12/01/27 12/21 at 100.00 AAA 5.250%, 12/01/28 12/21 at 100.00 AAA 5.250%, 12/01/30 12/21 at 100.00 AAA 5.000%, 12/01/31 12/21 at 100.00 AAA Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2015, 5.000%, 12/01/34 12/25 at 100.00 AAA Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – AMBAC Insured 12/16 at 100.00 A+ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 1/23 at 100.00 AA New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C, 5.000%, 10/01/24 10/22 at 100.00 A1 Pinnacle Community Infrastructure Financing Authority, Grove City, Ohio, Community Facilities Bonds, Series 2015A, 4.250%, 12/01/36 – AGM Insured No Opt. Call AA Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A: 5.000%, 12/01/23 12/22 at 100.00 AA+ 5.000%, 12/01/24 12/22 at 100.00 AA+ Vermilion Local School District, East and Lorain Counties, Ohio, Certificates of Participation, Series 2012: 5.000%, 12/01/24 No Opt. Call Aa3 5.000%, 12/01/25 12/20 at 100.00 Aa3 Total Tax Obligation/Limited Transportation – 10.0% (6.9% of Total Investments) Cleveland, Ohio, Airport System Revenue Bonds, Series 2012A: 5.000%, 1/01/30 1/22 at 100.00 A– 5.000%, 1/01/31 – AGM Insured 1/22 at 100.00 AA Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2015B: 5.000%, 12/01/33 – AGM Insured 12/23 at 100.00 AA 5.000%, 12/01/34 – AGM Insured 12/23 at 100.00 AA Ohio State Treasurer, Tax-Exempt Private Activity Bonds, Portsmouth Gateway Group, LLC – Borrower, Portsmouth Bypass Project, Series 2015: 5.000%, 12/31/35 – AGM Insured (Alternative Minimum Tax) 6/25 at 100.00 AA 5.000%, 12/31/39 – AGM Insured (Alternative Minimum Tax) 6/25 at 100.00 AA 5.000%, 6/30/53 (Alternative Minimum Tax) 6/25 at 100.00 A– Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.250%, 2/15/39 2/23 at 100.00 A+ Nuveen Investments 43 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien, Capital Appreciation Series 2013A-2: $ 0.000%, 2/15/37 No Opt. Call A+ $ 0.000%, 2/15/38 No Opt. Call A+ 0.000%, 2/15/40 No Opt. Call A+ Total Transportation U.S. Guaranteed – 16.3% (11.3% of Total Investments) (6) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2008A, 5.250%, 2/15/43 (Pre-refunded 2/15/18) 2/18 at 100.00 N/R (6) Barberton City School District, Summit County, Ohio, General Obligation Bonds, School Improvement Series 2008, 5.250%, 12/01/31 (Pre-refunded 6/01/18) 6/18 at 100.00 AA (6) Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 5.000%, 12/01/28 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 5.000%, 12/01/29 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) Cincinnati City School District, Ohio, Certificates of Participation, School Improvement Project, Series 2006: 95 5.000%, 12/15/32 (Pre-refunded 12/15/16) – AGM Insured 12/16 at 100.00 AA (6) 30 5.000%, 12/15/32 (Pre-refunded 12/15/16) – AGM Insured 12/16 at 100.00 AA (6) Cincinnati, Ohio, General Obligation Bonds, Various Purpose Series 2012A: 5.000%, 12/01/31 (Pre-refunded 12/01/20) 12/20 at 100.00 Aa2 (6) 5.000%, 12/01/32 (Pre-refunded 12/01/20) 12/20 at 100.00 Aa2 (6) Franklin County, Ohio, General Obligation Bonds, Various Purpose Series 2007: 5.000%, 12/01/27 (Pre-refunded 12/01/17) 12/17 at 100.00 AAA 5.000%, 12/01/28 (Pre-refunded 12/01/17) 12/17 at 100.00 AAA Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 (Pre-refunded 6/01/17) – AGM Insured 6/17 at 100.00 AA (6) Hilliard City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006A, 5.000%, 12/01/25 (Pre-refunded 12/01/16) – NPFG Insured 12/16 at 100.00 Aa1 (6) Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding Series 2008C, 6.000%, 8/15/29 (Pre-refunded 8/15/18) 8/18 at 100.00 N/R (6) Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007: 5.000%, 12/01/25 (Pre-refunded 12/01/17) – FGIC Insured 12/17 at 100.00 Aa2 (6) 5.000%, 12/01/30 (Pre-refunded 12/01/17) – FGIC Insured 12/17 at 100.00 Aa2 (6) Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 (Pre-refunded 12/01/16) – SYNCORA GTY Insured 12/16 at 100.00 N/R (6) Mason City School District, Warren and Butler Counties, Ohio, General Obligation Bonds, School Improvement Series 2007, 5.000%, 12/01/31 (Pre-refunded 6/01/17) 6/17 at 100.00 Aa1 (6) Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 5.250%, 12/01/36 (Pre-refunded 12/01/18) 12/18 at 100.00 Aa3 (6) Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 (Pre-refunded 7/01/16) 7/16 at 100.00 N/R (6) 95 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health System Inc., Series 2007A, 5.250%, 1/15/46 (Pre-refunded 1/15/17) – BHAC Insured 1/17 at 100.00 AA+ (6) Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 2006 Project, Series 2006, 5.000%, 12/01/30 (Pre-refunded 12/01/16) – AMBAC Insured 12/16 at 100.00 A2 (6) Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, Xavier University 2008C, 5.750%, 5/01/28 (Pre-refunded 11/01/18) 11/18 at 100.00 A– (6) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured 6/18 at 100.00 AAA Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2008, 5.000%, 12/01/36 (Pre-refunded 6/01/18) 6/18 at 100.00 AA+ (6) 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 5.250%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (6) $ Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School Improvement Series 1995, 5.250%, 12/01/36 (Pre-refunded 6/01/17) – AGC Insured 6/17 at 100.00 AA (6) Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, School Improvement Series 2009: 5.125%, 12/01/37 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (6) 5.125%, 12/01/37 (Pre-refunded 6/01/19) 6/19 at 100.00 Aa3 (6) Total U.S. Guaranteed Utilities – 4.1% (2.8% of Total Investments) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2008A: 50 5.000%, 2/15/38 – AGC Insured 2/18 at 100.00 AA 5.250%, 2/15/43 2/18 at 100.00 A1 American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2015A, 5.000%, 2/15/42 2/24 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B: 0.000%, 11/15/28 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/32 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/34 – NPFG Insured No Opt. Call AA– Ohio Air Quality Development Authority, Air Quality Revenue Refunding Bonds, Columbus Southern Power Company Project, Series 2009B, 5.800%, 12/01/38 12/19 at 100.00 Baa1 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2001, 0.000%, 2/15/29 – NPFG Insured No Opt. Call AA– Total Utilities Water and Sewer – 10.8% (7.5% of Total Investments) Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 Cleveland, Ohio, Water Revenue Bonds, Refunding Second Lien Series 2012A: 12/21 at 100.00 AAA 5.000%, 1/01/25 1/22 at 100.00 Aa2 5.000%, 1/01/26 1/22 at 100.00 Aa2 Cleveland, Ohio, Water Revenue Bonds, Senior Lien Series 2012X, 5.000%, 1/01/42 1/22 at 100.00 Aa1 Cleveland, Ohio, Waterworks First Mortgage Revenue Refunding and Improvement Bonds, Series 1993G, 5.500%, 1/01/21 – NPFG Insured No Opt. Call Aa1 Hamilton County, Ohio, Sewer System Revenue Bonds, Metropolitan Sewer District of Greater Cincinnati, Refunding Series 2014A, 5.000%, 12/01/31 12/24 at 100.00 AA+ Hamilton, Ohio, Wastewater System Revenue Bonds, Series 2005, 5.250%, 10/01/22 – AGM Insured 5/16 at 100.00 A1 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – AGM Insured 12/20 at 100.00 A2 Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 – SYNCORA GTY Insured 12/16 at 100.00 A– Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2007, 5.000%, 12/01/37 – SYNCORA GTY Insured 12/17 at 100.00 A– Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – AMBAC Insured 12/17 at 100.00 A1 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Refunding & Improvement Series 2014, 5.000%, 11/15/44 11/24 at 100.00 AA+ Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Series 2013, 5.000%, 11/15/38 5/23 at 100.00 AA+ Nuveen Investments 45 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) Toledo, Ohio, Sewerage System Revenue Bonds, Refunding Series 2013: $ 5.000%, 11/15/25 11/23 at 100.00 Aa3 $ 5.000%, 11/15/26 11/23 at 100.00 Aa3 5.000%, 11/15/27 11/23 at 100.00 Aa3 5.000%, 11/15/28 11/23 at 100.00 Aa3 Total Water and Sewer $ Total Long-Term Investments (cost $419,167,294) Variable Rate Demand Preferred Shares, at Liquidation Preference – (46.6)% (7) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund's Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund's records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 32.3%. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 46 Nuveen Investments NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 142.9% (100.0% of Total Investments) MUNICIPAL BONDS – 142.9% (100.0% of Total Investments) Consumer Discretionary – 3.6% (2.5% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, First Tier Series 2006A: $ 5.250%, 1/01/18 – SYNCORA GTY Insured 1/17 at 100.00 BBB– $ 5.250%, 1/01/24 – SYNCORA GTY Insured 1/17 at 100.00 BBB– 5.000%, 1/01/34 – SYNCORA GTY Insured 1/17 at 100.00 BBB– San Antonio Convention Center Hotel Finance Corporation, Texas, Contract Revenue Empowerment Zone Bonds, Series 2005A, 5.000%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) 5/16 at 100.00 A3 Total Consumer Discretionary Education and Civic Organizations – 12.5% (8.8% of Total Investments) Board of Regents of the University of Texas, Permanent University Fund Bonds, Refunding Series 2015A, 5.000%, 7/01/28 7/24 at 100.00 AAA Board of Regents, University of Texas System, Financing System Revenue Bonds, Refunding Series 2012B, 5.000%, 8/15/22 No Opt. Call AAA Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education Charter School, Series 2013A: 4.350%, 12/01/42 12/22 at 100.00 BBB– 4.400%, 12/01/47 12/22 at 100.00 BBB– Danbury Higher Education Authority, Texas, Charter School Revenue Bonds, John H. Wood Jr. Public Charter District, Inspire Academies, Series 2013A, 6.000%, 8/15/28 8/23 at 100.00 BBB– Hale Center Education Facilities Corporation, Texas, Revenue Bonds, Wayland Baptist University Project, Improvement and Refunding Series 2010, 5.000%, 3/01/35 3/21 at 100.00 A– Harris County Cultural Education Facilities Finance Corporation, Texas, Medical Facilities Revenue Refunding Bonds, Baylor College of Medicine, Series 2012A, 5.000%, 11/15/26 11/22 at 100.00 A– Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding Bonds, Young Men's Christian Association of the Greater Houston Area, Series 2013A, 5.000%, 6/01/38 6/23 at 100.00 Baa3 Laredo Community College District, Webb County, Texas, Combined Fee Revenue Bonds, Series 2010, 5.250%, 8/01/35 – AGM Insured 8/20 at 100.00 AA Lone Star College System, Harris, Montgomery and San Jacinto Counties, Texas, Revenue Financing System Bonds, Series 2013, 5.000%, 2/15/36 2/21 at 100.00 AA Newark Cultural Education Facilities Finance Corporation, Texas, Lease Revenue Bonds, A.W. Brown-Fellowship Leadership Academy, Series 2012A, 6.000%, 8/15/42 5/16 at 102.00 BBB– Total Education and Civic Organizations Energy – 1.3% (0.9% of Total Investments) Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo Petroleum Corporation Project, Series 1995, 4.875%, 5/01/25 (Alternative Minimum Tax) 10/22 at 100.00 BB Health Care – 11.4% (8.0% of Total Investments) Harris County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Memorial Hermann Healthcare System, Refunding Series 2013A, 5.000%, 12/01/35 12/22 at 100.00 A+ Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston Methodist Hospital System, Series 2015, 5.000%, 12/01/45 6/25 at 100.00 AA Harrison County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Good Shepherd Health System, Refunding Series 2010, 5.250%, 7/01/28 7/20 at 100.00 BB– North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, Children's Medical Center Dallas Project, Series 2009, 5.750%, 8/15/39 8/19 at 100.00 Aa2 Nuveen Investments 47 NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, Children's Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 8/22 at 100.00 Aa2 $ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Hendrick Medical Center, Refunding Series 2013, 5.125%, 9/01/33 9/23 at 100.00 A Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.250%, 8/15/40 8/20 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Christus Health, Refunding Series 2008A, 6.500%, 7/01/37 – AGC Insured 1/19 at 100.00 AA Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007B, 5.000%, 11/15/42 11/17 at 100.00 AA Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, East Texas Medical Center Regional Healthcare System, Series 2007A, 5.375%, 11/01/37 11/17 at 100.00 Baa3 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances Hospital Regional Healthcare Center, Series 2007B, 5.000%, 7/01/37 7/17 at 100.00 Baa1 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances Hospital Regional Healthcare Center, Series 2007, 5.000%, 7/01/33 7/17 at 100.00 Baa1 Total Health Care Housing/Multifamily – 2.1% (1.5% of Total Investments) New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue Bonds, CHF-Collegiate Housing Foundation – College Station I LLC – Texas A&M University Project, Series 2014A, 5.000%, 4/01/46 – AGM Insured 4/24 at 100.00 AA Long-Term Care – 0.9% (0.6% of Total Investments) Bexar County, Texas, Health Facilities Development Corporation Revenue Bonds, Army Retirement Residence, Series 2007: 5.000%, 7/01/27 7/17 at 100.00 BBB 5.000%, 7/01/37 7/17 at 100.00 BBB Total Long-Term Care Tax Obligation/General – 25.5% (17.8% of Total Investments) Calallen Independent School District, Nueces County, Texas, General Obligation Bonds, School Building Series 2008, 5.000%, 2/15/38 2/18 at 100.00 AAA Cameron County, Texas, General Obligation Bonds, State Highway 550 Project, Series 2012, 5.000%, 2/15/32 – AGM Insured 2/22 at 100.00 AA College Station, Texas, Certificates of Obligation, Series 2012, 5.000%, 2/15/32 2/21 at 100.00 AA+ El Paso County Hospital District, Texas, General Obligation Bonds, Refunding Series 2013, 5.000%, 8/15/33 8/23 at 100.00 AA– El Paso County, Texas, Certificates of Obligation, Series 2001, 5.000%, 2/15/21 – AGM Insured No Opt. Call AA Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, Refunding Series 2012A, 0.000%, 8/01/45 8/21 at 100.00 A Jacksonville Independent School District, Cherokee County, Texas, General Obligation Bonds, School Building Series 2014, 5.000%, 2/15/39 2/24 at 100.00 Aaa Laredo Community College District, Webb County, Texas, General Obligation Bonds, Series 2014, 5.000%, 8/01/34 8/24 at 100.00 AA– 40 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/36 8/17 at 33.01 AAA Lone Star College System, Harris and Montgomery Counties, Texas, General Obligation Bonds, Series 2009, 5.000%, 8/15/34 8/19 at 100.00 AAA Lubbock Independent School District, Lubbock County, Texas, General Obligation Bonds, School Building Series 2013A, 5.000%, 2/15/43 No Opt. Call AAA Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 2011A, 7.250%, 4/01/36 4/21 at 100.00 BBB 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: $ 5.750%, 12/01/33 12/25 at 100.00 Baa2 $ 6.125%, 12/01/38 12/25 at 100.00 Baa2 Plano Independent School District, Collin County, Texas, General Obligation Bonds, Series 2008A, 5.250%, 2/15/34 2/18 at 100.00 Aaa Port of Houston Authority, Harris County, Texas, General Obligation Bonds, Series 2010E, 0.000%, 10/01/35 No Opt. Call AAA Prosper Independent School District, Collin County, Texas, General Obligation Bonds, Refunding Series 2015, 5.000%, 2/15/40 2/25 at 100.00 AAA Reagan Hospital District of Reagan County, Texas, Limited Tax Revenue Bonds, Series 2014A, 5.125%, 2/01/39 2/24 at 100.00 Baa2 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement Series 2012A, 5.000%, 4/01/42 No Opt. Call AAA Texas State, General Obligation Bonds, Transportation Commission Highway Improvement, Series 2014, 5.000%, 4/01/44 4/24 at 100.00 AAA Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Refunding Series 2014, 5.000%, 10/01/34 4/24 at 100.00 AAA Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 5.000%, 4/01/30 4/18 at 100.00 AAA Victoria Independent School District, Victoria County, Texas, General Obligation Bonds, School Building Series 2007, 5.000%, 2/15/32 2/17 at 100.00 AAA West Texas Independent School District, McLennan and Hill Counties, General Obligation Refunding Bonds, Series 1998: 45 0.000%, 8/15/22 5/16 at 76.96 AAA 45 0.000%, 8/15/24 5/16 at 63.63 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Capital Appreciation Series 2015, 0.000%, 8/15/45 8/25 at 44.15 Aaa Total Tax Obligation/General Tax Obligation/Limited – 22.4% (15.7% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Combined Venue Tax Series 2015: 5.000%, 8/15/34 – AGM Insured 8/24 at 100.00 AA 5.000%, 8/15/35 – AGM Insured 8/24 at 100.00 AA Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.250%, 8/15/38 – AGM Insured 8/19 at 100.00 AA Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Refunding Senior Lien Series 2014A, 5.000%, 12/01/36 12/24 at 100.00 AA+ Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Refunding Series 2016A, 5.000%, 12/01/41 12/25 at 100.00 AA+ Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 5.000%, 12/01/36 – AMBAC Insured 12/16 at 100.00 AA+ Flower Mound, Texas, Special Assessment Revenue Bonds, River Walk Public Improvement District 1, Series 2014, 6.500%, 9/01/36 No Opt. Call N/R Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Contractual Obligations Series 2015B, 5.000%, 11/01/25 No Opt. Call AA+ Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Series 2011A, 5.000%, 11/01/41 11/21 at 100.00 AA+ Nuveen Investments 49 NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: $ 0.000%, 11/15/24 – NPFG Insured No Opt. Call AA– $ 0.000%, 11/15/32 – NPFG Insured 11/31 at 94.05 AA– 0.000%, 11/15/33 11/31 at 88.44 AA– 0.000%, 11/15/34 – NPFG Insured 11/31 at 83.17 AA– 0.000%, 11/15/36 – NPFG Insured 11/31 at 73.51 AA– 0.000%, 11/15/38 – NPFG Insured 11/31 at 64.91 AA– 0.000%, 11/15/39 – NPFG Insured 11/31 at 60.98 AA– Harris County-Houston Sports Authority, Texas, Revenue Bonds, Refunding Second Lien Series 2014C, 5.000%, 11/15/34 11/24 at 100.00 A3 Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 0.000%, 11/15/41 – NPFG Insured 11/31 at 53.78 AA– Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/15/33 – NPFG Insured 11/24 at 59.10 AA– Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B, 5.000%, 9/01/30 9/16 at 100.00 A2 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2014, 5.000%, 9/01/34 No Opt. Call A2 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured No Opt. Call A2 Little Elm. Texas, Valencia Public Improvement District Phase I Special Assessment Revenue Bonds, Series 2014, 7.150%, 9/01/37 3/18 at 103.00 N/R North Texas Tollway Authority, Special Projects System Revenue Bonds, Current Interest Series 2011D, 5.000%, 9/01/31 9/21 at 100.00 AA+ North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 5.500%, 9/01/41 9/21 at 100.00 AA+ Uptown Development Authority, Houston, Texas, Tax Increment Revenue Bonds, Infrastructure Improvement Facilities, Series 2009, 5.500%, 9/01/29 9/19 at 100.00 BBB Via Metropolitan Transit Advanced Transportation District, Texas, Sales Tax Revenue Bonds, Refunding & Improvement Series 2014, 5.000%, 8/01/38 8/24 at 100.00 AAA Total Tax Obligation/Limited Transportation – 17.4% (12.2% of Total Investments) Austin, Texas, Airport System Revenue Bonds, Series 2015, 5.000%, 11/15/39 (Alternative Minimum Tax) 11/24 at 100.00 A1 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2010: 0.000%, 1/01/36 No Opt. Call BBB+ 0.000%, 1/01/37 No Opt. Call BBB+ 0.000%, 1/01/38 No Opt. Call BBB+ 0.000%, 1/01/40 No Opt. Call BBB+ Central Texas Regional Mobility Authority, Revenue Bonds, Subordinate Lien Refunding Series 2013, 5.000%, 1/01/42 1/23 at 100.00 BBB Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2010A, 5.000%, 11/01/42 11/20 at 100.00 A+ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012B, 5.000%, 11/01/35 11/20 at 100.00 A+ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 2013A, 5.125%, 10/01/43 10/23 at 100.00 BBB+ Harris County, Texas, Toll Road Revenue Bonds, Refunding Senior Lien Series 2012C, 5.000%, 8/15/31 No Opt. Call AA Houston, Texas, Subordinate Lien Airport System Revenue Refunding Bonds, Series 2012A, 5.000%, 7/01/31 (Alternative Minimum Tax) 7/22 at 100.00 A+ 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Love Field Airport Modernization Corporation, Texas, General Airport Revenue Bonds Series 2015, 5.000%, 11/01/35 (Alternative Minimum Tax) 11/25 at 100.00 A1 $ Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Baa1 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A: 6.100%, 1/01/28 1/19 at 100.00 A1 6.250%, 1/01/39 1/19 at 100.00 A1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 5.750%, 1/01/40 1/18 at 100.00 A1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008B: 35 5.750%, 1/01/40 1/18 at 100.00 AA– 40 5.750%, 1/01/40 1/18 at 100.00 A1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008D, 0.000%, 1/01/36 – AGC Insured No Opt. Call AA San Antonio, Texas, Airport System Revenue Bonds, Refunding Series 2012, 5.000%, 7/01/27 (Alternative Minimum Tax) 7/22 at 100.00 A+ Total Transportation U.S. Guaranteed – 13.8% (9.6% of Total Investments) (4) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Refunding Series 2010, 5.875%, 5/01/40 (Pre-refunded 5/01/20) 5/20 at 100.00 A+ (4) Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 5.000%, 12/01/36 (Pre-refunded 12/01/16) – AMBAC Insured 12/16 at 100.00 Aa2 (4) El Paso, Texas, Water and Sewer Revenue Bonds, Refunding Series 2008C, 5.375%, 3/01/29 (Pre-refunded 3/01/18) 3/18 at 100.00 AA+ (4) Grand Prairie Independent School District, Dallas County, Texas, General Obligation Bonds, Capital Appreciation Refunding Series 2009, 0.000%, 8/15/39 (Pre-refunded 8/15/18) 8/18 at 22.64 AA (4) Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B, 5.000%, 9/01/30 (Pre-refunded 9/01/16) 9/16 at 100.00 N/R (4) Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/36 (Pre-refunded 8/15/17) 8/17 at 33.01 N/R (4) 25 Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/15/29 (Pre-refunded 5/15/22) 5/22 at 100.00 N/R (4) Lufkin Health Facilities Development Corporation, Texas, Health System Revenue Bonds, Memorial Health System of East Texas, Series 2007, 5.500%, 2/15/32 (Pre-refunded 2/15/17) 2/17 at 100.00 N/R (4) Montgomery County, Texas, General Obligation Bonds, Refunding Series 2008B, 5.250%, 3/01/32 (Pre-refunded 3/01/19) 3/19 at 100.00 AA+ (4) North Central Texas Health Facilities Development Corporation, Hospital Revenue Bonds, Presbyterian Healthcare System, Series 1996A, 5.750%, 6/01/26 – NPFG Insured (ETM) No Opt. Call Aaa North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 5.750%, 1/01/40 (Pre-refunded 1/01/18) 1/18 at 100.00 N/R (4) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008B: 5.750%, 1/01/40 (Pre-refunded 1/01/18) 1/18 at 100.00 A1 (4) 5.750%, 1/01/40 (Pre-refunded 1/01/18) 1/18 at 100.00 AA– (4) North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2008F, 5.750%, 1/01/38 (Pre-refunded 1/01/18) 1/18 at 100.00 A2 (4) Retama Development Corporation, Texas, Special Facilities Revenue Bonds, Retama Park Racetrack, Series 1993, 8.750%, 12/15/18 (Pre-refunded 12/15/17) 12/17 at 100.00 Aaa 95 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.250%, 8/15/40 (Pre-refunded 8/15/20) 8/20 at 100.00 N/R (4) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Christus Health, Refunding Series 2008A, 6.500%, 7/01/37 (Pre-refunded 1/01/19) – AGC Insured 1/19 at 100.00 AA (4) Nuveen Investments 51 NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments (continued) February 29, 2016 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ 90 Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 5.000%, 4/01/30 (Pre-refunded 4/01/18) 4/18 at 100.00 N/R (4) $ 60 Texas State, General Obligation Bonds, Water Utility, Series 2001, 5.250%, 8/01/23 5/16 at 100.00 AAA Total U.S. Guaranteed Utilities – 17.2% (12.0% of Total Investments) Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2012A, 5.000%, 11/15/40 No Opt. Call AA– Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2015A, 5.000%, 11/15/38 11/25 at 100.00 AA– Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (5) 5/16 at 100.00 C Brownsville, Texas, Utility System Revenue Bonds, Refunding Series 2015, 5.000%, 9/01/31 9/25 at 100.00 A+ Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2010A, 5.000%, 5/15/40 5/20 at 100.00 A Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012A, 5.000%, 5/15/36 5/22 at 100.00 A Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/15/29 5/22 at 100.00 A Matagorda County Navigation District Number One, Texas, Pollution Control Revenue Refunding Bonds, Central Power and Light Company Project, Series 2009A, 6.300%, 11/01/29 7/19 at 102.00 Baa1 Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Bonds, Refunding Series 2012, 5.000%, 10/01/20 No Opt. Call BBB+ Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D: 5.625%, 12/15/17 No Opt. Call BBB+ 6.250%, 12/15/26 No Opt. Call BBB+ Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series 2006A, 5.250%, 12/15/20 No Opt. Call BBB+ Texas Municipal Power Agency, Revenue Bonds, Transmission Refunding Series 2010: 5.000%, 9/01/34 9/20 at 100.00 A+ 5.000%, 9/01/40 9/20 at 100.00 A+ Total Utilities Water and Sewer – 14.8% (10.4% of Total Investments) Bell County Water Control Improvement District 1, Texas, Water Revenue Bonds, Series 2014, 5.000%, 7/10/38 – BAM Insured 7/23 at 100.00 AA Canadian River Municipal Water Authority, Texas, Contract Revenue Bonds, Conjunctive Use Groundwater Supply Project, Subordinate Lien Series 2011, 5.000%, 2/15/31 2/21 at 100.00 AA Corpus Christi, Texas, Utility System Revenue Bonds, Improvement Junior Lien Series 2013, 5.000%, 7/15/43 7/23 at 100.00 A+ Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2012D, 5.000%, 11/15/42 11/22 at 100.00 AA Laredo, Webb County, Texas, Waterworks and Sewer System Revenue Bonds, Series 2010, 5.250%, 3/01/40 3/20 at 100.00 AA– North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/15/36 – AGM Insured 12/21 at 100.00 AA 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ North Harris County Regional Water Authority, Texas, Water Revenue Bonds, Senior Lien Refunding Series 2013, 5.000%, 12/15/33 12/22 at 100.00 AA– $ Nueces River Authority, Texas, Water Supply Revenue Bonds, Corpus Christi Lake Texana Project, Refunding Series 2015, 5.000%, 7/15/26 7/25 at 100.00 AA– San Antonio, Texas, Water System Revenue Bonds, Refunding Junior Lien Series 2015B, 5.000%, 5/15/34 5/25 at 100.00 AA Total Water and Sewer $ Total Long-Term Investments (cost $208,462,845) Institutional MuniFund Term Preferred Shares, at Liquidation Preference – (45.4)% (6) ) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund's Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund's records. Institutional MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 31.8%. (ETM) Escrowed to maturity. See accompanying notes to financial statements. Nuveen Investments 53 Statement of Assets and Liabilities February 29, 2016 Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income (NAZ ) (NUM ) (NUO ) (NTX ) Assets Long-term investments, at value (cost $231,913,245, $468,108,771, $419,167,294 and $208,462,845, respectively) $ Cash Receivable for interest Deferred offering costs Other assets Total assets Liabilities Floating rate obligations — — Payable for dividends Institutional MuniFund Term Preferred ("iMTP") Shares, at liquidation preference — — — Variable Rate MuniFund Term Preferred ("VMTP") Shares, at liquidation preference — — Variable Rate Demand Preferred ("VRDP") Shares, at liquidation preference — — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ Common shares outstanding Net asset value ("NAV") per common share outstanding $ Net assets applicable to common shares consist of: Common shares, $0.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited Unlimited See accompanying notes to financial statements. 54 Nuveen Investments Statement of Operations Year Ended February 29, 2016 Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income (NAZ ) (NUM ) (NUO ) (NTX ) Investment Income $ Expenses Management fees Interest expense and amortization of offering costs Liquidity fees — — — Remarketing fees — — — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Stock exchange listing fees Investor relations expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Swaps — Change in net unrealized appreciation (depreciation) of: Investments Swaps — ) ) ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ See accompanying notes to financial statements. Nuveen Investments 55 Statement of Changes in Net Assets Arizona Premium Income (NAZ) Michigan Quality Income (NUM) Year Year Year Year Ended Ended Ended Ended 2/29/16 2/28/15 2/29/16 2/28/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps — — ) Change in net unrealized appreciation (depreciation) of: Investments Swaps — — ) Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — ) — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Cost of shares repurchased and retired — — ) — Net increase (decrease) in net assets applicable to common shares from capital share transactions — ) — Net increase (decrease) in net assets applicable to common shares Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 56 Nuveen Investments Ohio Quality Income (NUO) Texas Quality Income (NTX) Year Year Year Year Ended Ended Ended Ended 2/29/16 2/28/15 2/29/16 2/28/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments Swaps ) ) Change in net unrealized appreciation (depreciation) of: Investments Swaps ) ) Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — Cost of shares repurchased and retired — Net increase (decrease) in net assets applicable to common shares from capital share transactions — Net increase (decrease) in net assets applicable to common shares Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 57 Statement of Cash Flows Year Ended February 29, 2016 Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income (NAZ ) (NUM ) (NUO ) (NTX ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Payments for) swap contracts, net — Premiums received (paid) for credit default swaps — Taxes paid — ) ) — Amortization (Accretion) of premiums and discounts, net Amortization of deferred offering costs (Increase) Decrease in: Receivable for interest ) ) Receivable for investments sold — — — Other assets — ) ) ) Increase (Decrease) in: Payable for interest ) ) — ) Payable for investments purchased — ) — ) Accrued management fees Accrued Trustees fees ) ) Accrued other expenses ) Net realized (gain) loss from: Investments ) Swaps — ) ) ) Change in net unrealized appreciation (depreciation) of: Investments ) Swaps — Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities: (Payments for) deferred offering costs — — — ) Increase (Decrease) in: Floating rate obligations — — ) Payable for offering costs ) — ) — iMTP Shares, at liquidation preference — — — MTP Shares, at liquidation preference — — — ) Cash distributions paid to common shareholders ) Cost of common shares repurchased and retired — ) — — Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash ) ) ) Cash at the beginning of period Cash at the end of period $ Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income Supplemental Disclosures of Cash Flow Information (NAZ ) (NUM ) (NUO ) (NTX ) Cash paid for interest (excluding amortization of offering costs) $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — — See accompanying notes to financial statements. 58 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 59 Financial Highlights Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions to Common Shareholders Common Share Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to
